Exhibit 10.1

EXECUTION VERSION

 

 

 

PATTERSON-UTI ENERGY, INC.

$300,000,000 4.27% Series B Senior Notes due June 14, 2022

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated June 14, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   1.  

AUTHORIZATION OF NOTES; GUARANTY AGREEMENT

     1      1.1.   Authorization of Issue of Notes      1      1.2.   Guaranty
Agreement      1    2.  

SALE AND PURCHASE OF NOTES

     1    3.  

CLOSING

     2    4.  

CONDITIONS TO CLOSING

     2      4.1.   Representations and Warranties      2      4.2.  
Performance; No Default      2      4.3.   Compliance Certificates      3     
4.4.   Opinions of Counsel      3      4.5.   Guaranty Agreement      3     
4.6.   Purchase Permitted By Applicable Law, Etc      3      4.7.   Sale of
Other Notes      4      4.8.   Payment of Special Counsel Fees      4      4.9.
  Private Placement Number      4      4.10.   Changes in Corporate Structure   
  4      4.11.   Funding Instructions      4      4.12.   Proceedings and
Documents      4    5.  

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     4      5.1.   Organization; Power and Authority      5      5.2.  
Authorization, Etc      5      5.3.   Disclosure      5      5.4.   Organization
and Ownership of Shares of Subsidiaries; Affiliates      6      5.5.   Financial
Statements; Material Liabilities      6      5.6.   Compliance with Laws, Other
Instruments, Etc      7      5.7.   Governmental Authorizations, Etc      7     
5.8.   Litigation; Observance of Agreements, Statutes and Orders      7     
5.9.   Taxes      7      5.10.   Title to Property; Leases      8      5.11.  
Licenses, Permits, Etc      8      5.12.   Compliance with ERISA      8     
5.13.   Private Offering by the Company      9      5.14.   Use of Proceeds;
Margin Regulations      9      5.15.   Existing Indebtedness; Future Liens     
10      5.16.   Foreign Assets Control Regulations, Etc      10      5.17.  
Status under Certain Statutes      11      5.18.   Environmental Matters      12
     5.19.   Ranking of Obligations      12   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page   6.   REPRESENTATIONS OF THE PURCHASERS      12      6.1.  
Purchase for Investment      12      6.2.   Source of Funds      13    7.  
INFORMATION AS TO COMPANY      14      7.1.   Financial and Business Information
     14      7.2.   Officer’s Certificate      17      7.3.   Visitation      18
     7.4.   Limitation on Disclosure Obligation      18    8.   PAYMENT AND
PREPAYMENT OF THE NOTES      19      8.1.   Maturity      19      8.2.  
Optional Prepayments with Make-Whole Amount      19      8.3.   Allocation of
Partial Prepayments      19      8.4.   Maturity; Surrender, Etc      19     
8.5.   Purchase of Notes      20      8.6.   Make-Whole Amount      20      8.7.
  Prepayment of Notes Upon Change of Control      21      8.8.   Prepayment in
Connection with a Disposition      23    9.   AFFIRMATIVE COVENANTS      24     
9.1.   Compliance with Law      24      9.2.   Insurance      24      9.3.  
Maintenance of Properties      24      9.4.   Payment of Taxes      24      9.5.
  Corporate Existence, Etc      25      9.6.   Books and Records      25     
9.7.   Ranking of Obligations      25      9.8.   Additional Guarantors      25
   10.   NEGATIVE COVENANTS      27      10.1.   Transactions with Affiliates   
  27      10.2.   Merger, Consolidation, Etc      27      10.3.   Line of
Business      28      10.4.   Terrorism Sanctions Regulations      28      10.5.
  Liens      28      10.6.   Sale of Assets      30      10.7.   Priority Debt
     31      10.8.   Financial Covenants      31    11.   EVENTS OF DEFAULT     
31   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page   12.   REMEDIES ON DEFAULT, ETC      34      12.1.  
Acceleration      34      12.2.   Other Remedies      34      12.3.   Rescission
     34      12.4.   No Waivers or Election of Remedies, Expenses, Etc      35
   13.   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES      35      13.1.  
Registration of Notes      35      13.2.   Transfer and Exchange of Notes     
35      13.3.   Replacement of Notes      36    14.   PAYMENTS ON NOTES      36
     14.1.   Place of Payment      36      14.2.   Home Office Payment      37
   15.   EXPENSES, ETC      37      15.1.   Transaction Expenses      37     
15.2.   Survival      38    16.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
ENTIRE AGREEMENT      38    17.   AMENDMENT AND WAIVER      38      17.1.  
Requirements      38      17.2.   Solicitation of Holders of Notes      38     
17.3.   Binding Effect, etc      39      17.4.   Notes Held by Company, etc     
39    18.   NOTICES      39    19.   REPRODUCTION OF DOCUMENTS      40    20.  
CONFIDENTIAL INFORMATION      40    21.   SUBSTITUTION OF PURCHASER      41   
22.   MISCELLANEOUS      41      22.1.   Successors and Assigns      41     
22.2.   Payments Due on Non-Business Days      42      22.3.   Accounting Terms
     42      22.4.   Severability      42      22.5.   Construction, etc      42
  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     22.6.   Counterparts      43      22.7.   Governing Law
     43      22.8.   Jurisdiction and Process; Waiver of Jury Trial      43   

 

iv



--------------------------------------------------------------------------------

Schedule A    —      Information Relating to Purchasers Schedule B    —     
Defined Terms Schedule 5.3    —      Disclosure Materials Schedule 5.4    —     
Subsidiaries of the Company and Ownership of Subsidiary Stock Schedule 5.5   
—      Financial Statements Schedule 5.15    —      Existing Indebtedness
Schedule 10.5    —      Existing Liens Exhibit 1.1    —      Form of 4.27%
Series B Senior Note due June 14, 2022 Exhibit 1.2    —      Form of Guaranty
Agreement Exhibit 4.4(a)    —      Form of Opinion of Special Counsel for the
Credit Parties Exhibit 4.4(b)    —     

Form of Opinion of Special Counsel for the Purchasers



--------------------------------------------------------------------------------

Patterson-UTI Energy, Inc.

450 Gears Road

Suite 500

Houston, Texas 77067

$300,000,000 4.27% Series B Senior Notes due June 14, 2022

June 14, 2012

To Each of The Purchasers Listed in

Schedule A Hereto:

Ladies and Gentlemen:

Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”), agrees with
each of the purchasers whose names appear at the end hereof (each, a “Purchaser”
and, collectively, the “Purchasers”) as follows:

 

1. AUTHORIZATION OF NOTES; GUARANTY AGREEMENT.

1.1.     Authorization of Issue of Notes. The Company will authorize the issue
and sale of $300,000,000 aggregate principal amount of its 4.27% Series B Senior
Notes due June 14, 2022 (the “Notes”, such term to include any such notes issued
in substitution therefor pursuant to Section 13). The Notes shall be
substantially in the form set out in Exhibit 1.1. Certain capitalized and other
terms used in this Agreement are defined in Schedule B; and references to a
“Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an
Exhibit attached to this Agreement.

1.2.     Guaranty Agreement. The payment of the principal of, interest on, and
Make-Whole Amounts, if any, with respect to the Notes and other obligations of
the Company under this Agreement shall be guaranteed by certain Subsidiaries
pursuant to a guaranty agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”) substantially in
the form of Exhibit 1.2 hereto.

 

2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.



--------------------------------------------------------------------------------

3. CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Bingham McCutchen LLP, One State Street, Hartford, CT 06103,
at 10:00 a.m., local time, at a closing (the “Closing”) on June 14, 2012. At the
Closing the Company will deliver to each Purchaser the Notes to be purchased by
such Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number 4121996094 at Wells Fargo Bank, N.A., 1000 Louisiana Street, 9th
Floor, Houston, Texas 77002, ABA number 121000248, Account Name: Patterson-UTI
Management Services LLC. If at the Closing the Company shall fail to tender such
Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

 

4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

4.1.     Representations and Warranties.

The representations and warranties of the Company in this Agreement and of the
Credit Parties in the other Financing Documents shall be correct when made and
at the time of the Closing.

4.2.     Performance; No Default.

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement, and the Credit Parties shall have performed and
complied with all agreements and conditions contained in the other Financing
Documents, in each case as required to be performed or complied with by it or
such Credit Party, as the case may be, prior to or at the Closing and
immediately after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14) no Default
or Event of Default shall have occurred and be continuing. Neither the Company
nor any Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Sections 10.1 through and
including 10.6 had such Sections applied since such date.

 

-2-



--------------------------------------------------------------------------------

4.3.     Compliance Certificates.

(a)     Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.10 have been fulfilled.

(b)     Secretary’s Certificate. Each Credit Party shall have delivered to such
Purchaser a certificate of such Credit Party’s Secretary, an Assistant Secretary
or other appropriate person, dated the date of Closing, (i) attaching certified
copies of the articles or certificate of incorporation (or similar charter
documents) and by-laws, operating agreement or partnership agreement, as
applicable, of such Credit Party, (ii) certifying as to the resolutions attached
thereto and other corporate or equivalent proceedings relating to the
authorization, execution and delivery of the Financing Documents to which such
Credit Party is a party and (iii) certifying the names and true signatures of
the officers of such Credit Party authorized to sign the Financing Documents to
which such Credit Party is a party.

4.4.     Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of the Closing (a) from Fulbright & Jaworski
L.L.P., counsel for the Credit Parties, covering the matters set forth in
Exhibit 4.4(a) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers) and (b) from Bingham McCutchen LLP, the Purchasers’ special counsel
in connection with such transactions, substantially in the form set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.

4.5.     Guaranty Agreement.

Each Subsidiary Guarantor shall have duly executed and delivered to the
Purchasers the Guaranty Agreement and such Guaranty Agreement shall be in full
force and effect.

4.6.     Purchase Permitted By Applicable Law, Etc.

On the date of the Closing such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

 

-3-



--------------------------------------------------------------------------------

4.7.     Sale of Other Notes.

Contemporaneously with the Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.

4.8.     Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.

4.9.     Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for the Notes.

4.10.     Changes in Corporate Structure.

Neither the Company, nor any Subsidiary Guarantor, shall have changed its
jurisdiction of incorporation or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.

4.11.     Funding Instructions.

At least three Business Days prior to the date of the Closing, each Purchaser
shall have received written instructions signed by a Responsible Officer on
letterhead of the Company confirming the information specified in Section 3
including (a) the name and address of the transferee bank, (b) such transferee
bank’s ABA number and (c) the account name and number into which the purchase
price for the Notes is to be deposited.

4.12.     Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be reasonably satisfactory to such Purchaser and its
special counsel, and such Purchaser and its special counsel shall have received
all such counterpart originals or certified or other copies of such documents as
such Purchaser or such special counsel may reasonably request.

 

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

 

-4-



--------------------------------------------------------------------------------

5.1. Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform its obligations hereunder and thereunder.

5.2. Authorization, Etc.

Each of the Financing Documents to which the Company and each Subsidiary
Guarantor is a party has been duly authorized by all necessary corporate or
equivalent action on the part of the Company or such Subsidiary Guarantor, as
the case may be, and constitutes, or, in the case of each Financing Document
other than this Agreement, upon execution and delivery thereof will constitute,
a legal, valid and binding obligation of the Company or such Subsidiary
Guarantor, as the case may be, enforceable against the Company or such
Subsidiary Guarantor in accordance with its terms, except as such enforceability
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and fraudulent conveyance laws or other similar
laws affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

5.3. Disclosure.

The Company has delivered to its agent, Wells Fargo Securities, LLC, for
delivery to each Purchaser a copy of a Private Placement Memorandum, dated May,
2012 (the “Memorandum”), relating to the transactions contemplated hereby. The
Memorandum fairly describes, in all material respects, the general nature of the
business and principal properties of the Company and its Subsidiaries. This
Agreement, the Memorandum and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated hereby and identified in Schedule 5.3, and the
financial statements listed in Schedule 5.5 (this Agreement, the Memorandum and
such documents, certificates or other writings and such financial statements
delivered to each Purchaser prior to May 24, 2012 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 31, 2011, there has been no change in the financial
condition, operations, business or properties of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

 

-5-



--------------------------------------------------------------------------------

5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of and
each class of its Equity Interests outstanding owned by the Company and each
other Subsidiary, (ii) of Persons known to the Company as the Company’s
Affiliates, other than Subsidiaries, and (iii) of the Company’s directors and
senior officers.

(b) All of the outstanding Equity Interests of each Subsidiary shown in Schedule
5.4 as being owned by the Company and its Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by the Company or another
Subsidiary free and clear of any Lien (except as otherwise disclosed in Schedule
5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or equivalent power and authority to own or hold
under lease the properties it purports to own or hold under lease and to
transact the business it transacts and proposes to transact, and in the case of
the Subsidiary Guarantors, to execute and deliver the Guaranty Agreement and to
perform the provisions thereof.

(d) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than the agreements listed on Schedule
5.4 and customary limitations imposed by corporate law or similar statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding Equity Interests of such Subsidiary.

5.5. Financial Statements; Material Liabilities.

The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed on Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.

 

-6-



--------------------------------------------------------------------------------

5.6. Compliance with Laws, Other Instruments, Etc.

The execution, delivery and performance by the Company and the Subsidiary
Guarantors of the Financing Documents to which each is a party will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other Material
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

5.7. Governmental Authorizations, Etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required to be obtained or made by the
Company or any Subsidiary Guarantor pursuant to any law or regulation applicable
to the Company or any Subsidiary Guarantor, as the case may be, as a condition
to the execution, delivery or performance by the Company or any Subsidiary
Guarantor of the Financing Documents to which it is a party.

5.8. Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws, the USA PATRIOT Act
and any of the laws and regulations referred to in Section 5.16), of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.9. Taxes.

The Company and its Subsidiaries (a) have filed all tax returns that are
required to have been filed in any jurisdiction, and (b) have paid all taxes
shown to be due and payable on such returns and all other taxes and assessments
levied upon them or their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent, except for any taxes and assessments (i) the amount of
which is not individually or in the aggregate Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which

 

-7-



--------------------------------------------------------------------------------

the Company or a Subsidiary, as the case may be, has established adequate
reserves in accordance with GAAP. The Company has not received any written
notice from any Governmental Authority proposing any other tax or assessment
against the Company or any of its Subsidiaries which, if made, could reasonably
be expected to have a Material Adverse Effect. The Federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2007.

5.10. Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases to which the Company or any Subsidiary is a party and
in which it is a lessee which, individually or in the aggregate, are Material
are valid and subsisting leasehold interests of the Company and its
Subsidiaries, as the case may be, in all material respects.

5.11. Licenses, Permits, Etc.

The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others,
except for those conflicts that, individually or in the aggregate, would not
have Material Adverse Effect.

5.12. Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or U.S. federal law or section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan, other than such
liabilities or Liens as would not be individually or in the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding

 

-8-



--------------------------------------------------------------------------------

purposes in such Plan’s most recent actuarial valuation report, did not exceed
the aggregate current value of the assets of such Plan allocable to such benefit
liabilities by more than the Threshold Amount in the case of any single Plan and
by more than the Threshold Amount in the aggregate for all Plans. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.

5.13. Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any person
other than the Purchasers and not more than 50 other Institutional Investors (as
defined in clause (c) to the definition of such term), each of which has been
offered the Notes at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.

5.14. Use of Proceeds; Margin Regulations.

The Company will use the proceeds of the sale of the Notes to refinance existing
indebtedness and for general corporate purposes. No part of the proceeds from
the sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve the Company in a violation of Regulation
X of said Board (12 CFR 224) or to involve any broker or dealer in a violation
of Regulation T of said Board (12 CFR 220). Margin stock does not constitute
more than 5% of the value of the

 

-9-



--------------------------------------------------------------------------------

consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

5.15. Existing Indebtedness; Future Liens

(a) Except (i) as described therein and (ii) the Indebtedness of the Company and
its Subsidiaries in connection with the Notes, Schedule 5.15 sets forth a
complete and correct list of all outstanding Indebtedness of the Company and its
Subsidiaries as of the date hereof (including a description of the obligors and
obligees, principal amount outstanding and collateral therefor, if any, and
Guarantee thereof, if any), since which date there has been no Material change
in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Company or its Subsidiaries. Neither the
Company nor any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Indebtedness of
the Company or such Subsidiary and no event or condition exists with respect to
any Indebtedness of the Company or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.5.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.

5.16. Foreign Assets Control Regulations, Etc.

(a) Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
Treasury (“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program (each OFAC Listed Person and each other Person, entity, organization and
government of a country described in clause (ii), a “Blocked Person”). Neither
the Company nor any Controlled Entity is engaged in any activities that could
subject such Person or, solely by virtue of its engagement in any such
activities, any Purchaser to sanctions under CISADA or under any applicable law
of any state of the United States that imposes sanctions on Persons that do
business with Iran or any other country that is subject to an OFAC Sanctions
Program.

 

-10-



--------------------------------------------------------------------------------

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, in
connection with any investment in, or any transactions or dealings with, any
Blocked Person.

(c) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law),
to ensure that the Company and each Controlled Entity is and will continue to be
in compliance with all Anti-Money Laundering Laws.

(d) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law), to ensure that the Company and each Controlled Entity is and
will continue to be in compliance with all anti-corruption laws and regulations
applicable to it.

5.17. Status under Certain Statutes.

(a) (a) Neither the Company nor any Subsidiary is (i) subject to regulation
under the Investment Company Act of 1940, as amended, or (ii) in violation of
any of the laws and regulations referred to in Section 5.16.

(b) Neither the Company nor any Subsidiary is a “public utility,” as that term
is defined under the Federal Power Act, as amended, and the regulations publicly
promulgated thereunder (collectively, the “FPA”) by the Federal Energy
Regulatory Commission (“FERC”). The execution and delivery of each of the
Financing Documents to which the Company or any Subsidiary Guarantor is a party
does not require the approval or authorization of the FERC under the FPA.
Following the consummation of the transactions contemplated by the Financing
Documents, solely as a result of the execution and delivery hereof and thereof,
no Purchaser or holder of Notes shall be subject to regulation as a “public
utility” or as an “affiliate” thereof under the FPA.

 

-11-



--------------------------------------------------------------------------------

5.18. Environmental Matters.

(a) Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them and has
not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

5.19. Ranking of Obligations.

(a) The Company’s payment obligations under this Agreement and the Notes will,
upon issuance of the Notes, rank at least pari passu in right of payment,
without preference of priority in respect to such right of payment, with all
other unsecured and unsubordinated Indebtedness of the Company.

(b) Each Subsidiary Guarantor’s payment obligations under the Guaranty Agreement
will, upon issuance of the Notes, rank at least pari passu in right of payment,
without preference of priority in respect to such right of payment, with all
other unsecured and unsubordinated Indebtedness of such Subsidiary Guarantor.

 

6. REPRESENTATIONS OF THE PURCHASERS.

6.1. Purchase for Investment.

Each Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or

 

-12-



--------------------------------------------------------------------------------

their control. Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes. Each Purchaser severally represents that it
is an “accredited investor” within the meaning of subparagraph (a)(1), (2),
(3) or (7) of Rule 501 of Regulation D under the Securities Act.

6.2. Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of

 

-13-



--------------------------------------------------------------------------------

Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, represent more than 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM maintains an ownership interest in the Company that would
cause the QPAM and the Company to be “related” within the meaning of Part VI(h)
of the QPAM Exemption and (i) the identity of such QPAM and (ii) the names of
any employee benefit plans whose assets in the investment fund, when combined
with the assets of all other employee benefit plans established or maintained by
the same employer or by an affiliate (within the meaning of Part VI(c)(1) of the
QPAM Exemption) of such employer or by the same employee organization, represent
10% or more of the assets of such investment fund, have been disclosed to the
Company in writing pursuant to this clause (d);or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

7. INFORMATION AS TO COMPANY.

7.1. Financial and Business Information.

The Company shall deliver to each holder of Notes that is an Institutional
Investor:

(a) Quarterly Statements — within 45 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

 

-14-



--------------------------------------------------------------------------------

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its applicable website page as linked from its home
page on the worldwide web (at the date of this Agreement located at:
http//www.patenergy.com) and shall have given each Purchaser prior notice of
such availability on EDGAR and through its home page in connection with each
delivery (such availability and notice thereof being referred to as “Electronic
Delivery”);

(b) Annual Statements — within 90 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by

(A) an opinion thereon of independent public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the financial position of the companies being
reported upon and their results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances, and

 

-15-



--------------------------------------------------------------------------------

(B) a certificate of such accountants stating whether, in making their audit, no
knowledge was obtained of any Default, and, if any Default shall exist, stating
the nature and status of such event,

provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with the accountant’s certificate described in clause (B)
above (the “Accountant’s Certificate”), shall be deemed to satisfy the
requirements of this Section 7.1(b), provided, further, that the Company shall
be deemed to have made such delivery of such Form 10-K if it shall have timely
made Electronic Delivery thereof, in which event the Company shall separately
deliver, concurrently with such Electronic Delivery, the Accountant’s
Certificate;

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its public securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC,
provided that the Company shall be deemed to have made such delivery of the
items provided for by this clause (c) if it shall have timely made Electronic
Delivery (without regard to the notice requirement provided in such defined
term) thereof;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer has knowledge of the existence of
any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

 

-16-



--------------------------------------------------------------------------------

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; and

(f) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes or the ability of any Guarantor to perform its obligations under
the Guaranty Agreement as from time to time may be reasonably requested by any
such holder of Notes.

7.2. Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of Notes):

(a) Covenant Compliance — the information (including detailed calculations and
reconciliations to GAAP if Agreement Accounting Principles differ from GAAP at
the time such compliance certificate is delivered) required in order to
establish whether the Company was in compliance with the requirements of
Section 10.5 through Section 10.8, inclusive, during the quarterly or annual
period covered by the statements then being furnished (including with respect to
each such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence); and

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

 

-17-



--------------------------------------------------------------------------------

7.3. Visitation.

The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

7.4. Limitation on Disclosure Obligation.

The Company shall not be required to disclose the following information pursuant
to Sections 7.1(f) or 7.3:

(a) information that, notwithstanding Section 20, the Company, after
consultation with counsel, reasonably determines would be prohibited from
disclosing by law or regulation and delivers written notice to the holders of
Notes that it has so consulted counsel together with a description, in
reasonable detail, of such prohibition;

(b) information that the Company is prohibited from disclosing by the terms of
an obligation of confidentiality contained in any agreement binding upon the
Company and not entered into in contemplation of this clause (b); provided, that
the Company shall make a good faith attempt to obtain consent from the party in
whose favor the obligation of confidentiality was made to permit the disclosure
of the relevant information; or

(c) information that is subject to attorney-client privilege not made subject to
such privilege in contemplation of this clause (c).

 

-18-



--------------------------------------------------------------------------------

8. PAYMENT AND PREPAYMENT OF THE NOTES.

8.1. Maturity.

As provided therein, the entire unpaid principal balance of the Notes and any
accrued and unpaid interest thereon shall be due and payable on the stated
maturity date thereof.

8.2. Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in an amount not less
than 5% of the aggregate principal amount of the Notes then outstanding in the
case of a partial prepayment, at 100% of the principal amount so prepaid, and
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of Notes a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount as of the specified prepayment date.

8.3. Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes, pursuant to Section 8.2,
the principal amount of the Notes to be prepaid shall be allocated among all of
the Notes at the time outstanding in proportion, as nearly as practicable, to
the respective unpaid principal amounts thereof not theretofore called for
prepayment.

8.4. Maturity; Surrender, Etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

 

-19-



--------------------------------------------------------------------------------

8.5. Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes. The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment or prepayment of
Notes pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

8.6. Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the yields reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.

In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the most recently issued actively traded on the run U.S.
Treasury security with the maturity closest to and greater than such Remaining
Average Life and

 

-20-



--------------------------------------------------------------------------------

(2) the most recently issued actively traded on the run U.S. Treasury security
with the maturity closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

8.7. Prepayment of Notes Upon Change of Control.

(a) Notice of Change of Control or Control Event; Offer to Prepay if Change of
Control Has Occurred. The Company will, within five Business Days after any
Responsible Officer has knowledge of the occurrence of any Change of Control or
Control Event, give notice of such Change of Control or Control Event to each
holder of Notes. If a Change of Control has occurred, such notice shall contain
and constitute an offer to prepay Notes as described in paragraph (c) of this
Section 8.7 and shall be accompanied by the certificate described in paragraph
(g) of this Section 8.7.

(b) Condition to Company Action. The Company will not consummate a Change of
Control unless (i) at least 15 Business Days prior to such consummation it shall
have given to each holder of Notes written notice containing and constituting an
offer to prepay Notes as described in paragraph (c) of this Section 8.7,
accompanied by the certificate described in paragraph (g) of this Section 8.7,
and (ii) contemporaneously with such consummation, it prepays all Notes required
to be prepaid in accordance with this Section 8.7.

(c) Offer to Prepay; Time for Payment. The offer to prepay Notes contemplated by
paragraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, of
the Notes held by each holder (in the case of this Section 8.7(c) only, “holder”
in respect of any Note

 

-21-



--------------------------------------------------------------------------------

registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by paragraph (a) of this Section 8.7, such date shall not be
less than 30 days and not more than 60 days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in the offer, the Proposed
Prepayment Date shall be the 45th day after the date of such offer).

(d) Acceptance; Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company at least five days prior to the Proposed Prepayment
Date. A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this Section 8.7, or to accept an offer as to all of the Notes held
by the holder, within such time period shall be deemed to constitute a rejection
of such offer by such holder.

(e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment. On the Business
Day preceding the date of prepayment, the Company shall deliver to each holder
of Notes being prepaid a statement setting forth the details of the computation
of such amount. The prepayment shall be made on the Proposed Prepayment Date
except as provided in paragraph (f) of this Section 8.7.

(f) Deferral Pending Change of Control. The obligation of the Company to prepay
Notes pursuant to the offers required by paragraphs (a) and (b) and accepted in
accordance with paragraph (d) of this Section 8.7 is subject to the occurrence
of the Change of Control in respect of which such offers and acceptances shall
have been made. In the event that such Change of Control does not occur on or
prior to the Proposed Prepayment Date in respect thereof, the prepayment shall
be deferred until and shall be made on the date on which such Change of Control
occurs. The Company shall keep each holder of the Notes reasonably and timely
informed of (i) any such deferral of the date of prepayment, (ii) the date on
which such Change of Control and the prepayment are expected to occur, and
(iii) any determination by the Company that efforts to effect such Change of
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.7 in respect of such Change of Control shall be
deemed rescinded). Notwithstanding the foregoing, in the event that the
prepayment has not been made within 90 days after such Proposed Prepayment Date
by virtue of the deferral provided for in this Section 8.7(f), the Company shall
make a new offer to prepay in accordance with paragraph (c) of this Section 8.7.

(g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date, (ii) that such offer is made pursuant to this
Section 8.7, (iii) that the entire principal amount of each Note is offered to
be prepaid, (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the Proposed Prepayment Date, (v) that the conditions of
this Section 8.7 required to be fulfilled prior to the giving of such notice
have been fulfilled and (vi) in reasonable detail, the nature and date of the
Change of Control.

 

-22-



--------------------------------------------------------------------------------

8.8. Prepayment in Connection with a Disposition.

(a) Notice and Offer. In the event any Debt Prepayment Application is to be used
to make an offer (a “Transfer Prepayment Offer”) to prepay Notes pursuant to
Section 10.6 of this Agreement (a “Debt Prepayment Transfer”), the Company will
give written notice of such Debt Prepayment Transfer to each holder of Notes.
Such written notice shall contain, and such written notice shall constitute, an
irrevocable offer to prepay, at the election of each holder, a portion of the
Notes held by such holder equal to such holder’s Ratable Portion of the net
proceeds in respect of such Debt Prepayment Transfer on a date specified in such
notice (the “Transfer Prepayment Date”) that is not less than 30 days and not
more than 60 days after the date of such notice, together with interest on the
amount to be so prepaid accrued to the Transfer Prepayment Date. If the Transfer
Prepayment Date shall not be specified in such notice, the Transfer Prepayment
Date shall be the 30th day after the date of such notice.

(b) Acceptance and Payment. To accept such Transfer Prepayment Offer, a holder
of Notes shall cause a notice of such acceptance to be delivered to the Company
at least five days prior to the Transfer Prepayment Date, provided, that failure
to accept such offer in writing within such time period shall be deemed to
constitute a rejection of the Transfer Prepayment Offer. If so accepted by any
holder of a Note, such offered prepayment (equal to not less than such holder’s
Ratable Portion of the net proceeds in respect of such Debt Prepayment Transfer)
shall be due and payable on the Transfer Prepayment Date. Such offered
prepayment shall be made at 100% of the principal amount of such Notes being so
prepaid, together with interest on such principal amount then being prepaid
accrued to the Transfer Prepayment Date determined as of the date of such
prepayment.

(c) Other Terms. Each offer to prepay the Notes pursuant to this Section 8.8
shall be accompanied by a certificate, executed by a Senior Financial Officer of
the Company and dated the date of such offer, specifying (i) the Transfer
Prepayment Date, (ii) the net proceeds in respect of the applicable Debt
Prepayment Transfer, (iii) that such offer is being made pursuant to Section 8.8
and Section 10.6 of this Agreement, (iv) the principal amount of each Note
offered to be prepaid, (v) the interest that would be due on each Note offered
to be prepaid, accrued to the Transfer Prepayment Date and (vi) in reasonable
detail, the nature of the Disposition giving rise to such Debt Prepayment
Transfer and certifying that no Default or Event of Default exists or,
immediately after giving effect to the prepayment contemplated by such offer,
would exist.

(d) Notice Concerning Status of Holders of Notes. Promptly after each Transfer
Prepayment Date and the making of all prepayments contemplated on such Transfer
Prepayment Date under this Section 8.8 (and, in any event, within 30 days
thereafter), the Company shall deliver to each holder of Notes a certificate
signed by a Senior Financial Officer of the Company containing a list of the
then current holders of Notes (together with their addresses) and setting forth
as to each such holder the outstanding principal amount of Notes held by such
holder at such time.

 

-23-



--------------------------------------------------------------------------------

9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

9.1. Compliance with Law.

Without limiting Section 10.4, the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.2. Insurance.

The Company will, and, if not maintained by the Company, will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

9.3. Maintenance of Properties.

The Company will, and will cause each of its Subsidiaries to, maintain and keep,
or cause to be maintained and kept, their respective Material properties in
accordance with industry practices, provided that this Section shall not prevent
the Company or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Company has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

9.4. Payment of Taxes.

The Company will, and will cause each of its Subsidiaries to, (a) file all tax
returns required to be filed in any jurisdiction and (b) pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent, provided that neither the
Company nor any Subsidiary need pay any such tax, assessment, charge or levy if
(i) the amount,

 

-24-



--------------------------------------------------------------------------------

applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company or such Subsidiary or (ii) the nonpayment of
all such taxes, assessments, charges and levies in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

9.5. Corporate Existence, Etc.

Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect its corporate existence. Subject to Sections 10.2 and 10.6, the
Company will at all times preserve and keep in full force and effect the
corporate existence of each of its Subsidiaries (unless merged into the Company
or a Wholly-Owned Subsidiary) and all rights and franchises of the Company and
its Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.

9.6. Books and Records.

The Company will, and will cause each of its Subsidiaries to, maintain proper
books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

9.7. Ranking of Obligations.

(a) The Company will ensure that its payment obligations under this Agreement
and the Notes will at all times rank at least pari passu in right of payment,
without preference or priority in respect to such right of payment, with all
other unsecured unsubordinated Indebtedness of the Company.

(b) The Company will ensure that each Subsidiary Guarantor’s payment obligations
under the Guaranty Agreement will at all times rank at least pari passu in right
of payment, without preference or priority in respect to such right of payment,
with all other unsecured unsubordinated Indebtedness of such Subsidiary
Guarantor.

9.8. Additional Guarantors.

(a) The Company will cause (i) each of its Domestic Subsidiaries (other than
Immaterial Subsidiaries), whether newly formed, after acquired or otherwise
existing, and (ii) each other entity that guarantees or becomes obligated with
respect to the obligations of the Company or any Subsidiary under any Principal
Credit Facility to promptly (and in any event within 10 days after such Domestic
Subsidiary is formed or acquired or contemporaneously with such entity becoming
a party to or obligated under a Principal Credit Facility, as applicable (or
such longer period of time as agreed to by the Required Holders in their
reasonable discretion)) become a Guarantor hereunder by way of execution of a
Guarantor Supplement in the form of Exhibit A to the Guaranty Agreement (each a
“Guaranty Joinder Agreement”). In connection with clause (a)(i) above, the
Company shall give notice to each holder of Notes not less than 10 days prior

 

-25-



--------------------------------------------------------------------------------

to creating a Domestic Subsidiary (or such longer period of time as agreed to by
the Required Holders in their reasonable discretion), or acquiring the Equity
Interests of any such Person.

(b) In connection with clause (a) of this Section 9.8, the Company shall deliver
to each holder of Notes, with respect to each new Guarantor to the extent
applicable, proof of corporate or similar action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
the Credit Parties pursuant to Section 4 on the date of Closing and such other
documents or agreements as the Required Holders may reasonably request.

(c) The holders of the Notes agree that any Guarantor shall be automatically
released and discharged from its obligations under the Guaranty Agreement
effective:

(i) at the time a Subsidiary Guarantor ceases to be a Subsidiary of the Company
after giving effect to a Disposition in accordance with Section 10.6 so long as
no Default or Event of Default is then continuing, or

(ii) at the time the obligations of a Guarantor, whether direct or indirect, as
a co-borrower, guarantor or otherwise, of any Indebtedness of the Company or its
Subsidiaries under all Principal Credit Facilities shall, at any time after the
date of the Closing, be terminated by the holders of such Indebtedness so long
as no Default or Event of Default is then continuing; provided, however, that
such Guarantor shall not be released from its obligations as a Guarantor if in
connection with the release of such Guarantor from its obligations with respect
to the Indebtedness of the Company or any Subsidiary under any Principal Credit
Facility, the Company, any Subsidiary or any other entity pays any consideration
to the holders of such Indebtedness in consideration of such release, unless the
holders of Notes are paid consideration on the same basis as such other holder
for such release; and provided, further, that in the event any such Guarantor
shall at any time after the release provided for in this clause (ii) of
Section 9.8(c) become directly or indirectly liable for (whether by way of
becoming a co-borrower, guarantor or otherwise), all or any part of the
Indebtedness of the Company or its Subsidiaries under any Principal Credit
Facility, the Company will cause such Guarantor contemporaneously with entering
into any such Guarantee or incurring such liability to execute and deliver to
the holders of the Notes, (A) a Guaranty Joinder Agreement, and (B) proof of
corporate or similar action, incumbency of officers, opinions of counsel and
other documents as is consistent with those delivered by the Credit Parties
pursuant to Section 4 on the date of Closing and such other documents or
agreements as the Required Holders may reasonably request.

(d) In connection with the release contemplated by clause (c) of Section 9.8,
and in each such instance, the holders of the Notes shall, within 30 days of
receipt of a written request of the Company, take such action and execute such
documents as the Company, such Subsidiary or entity shall reasonably request to
evidence such release, discharge or termination of such Subsidiary’s or entity’s
obligations under the Guaranty Agreement, all at the expense of the Company.

 

-26-



--------------------------------------------------------------------------------

10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

10.1. Transactions with Affiliates.

The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except in the ordinary course
and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.

10.2. Merger, Consolidation, Etc.

The Company will not and will not permit any Subsidiary Guarantor to consolidate
with or merge with any other Person or convey, transfer, sell or lease (as
lessor) all or substantially all of its assets in a single transaction or series
of related transactions to any Person except that the Company or such Subsidiary
Guarantor may consolidate or merge with any other Person or convey, transfer,
sell or lease (as lessor) all or substantially all of its assets in a single
transaction or series of related transactions to any Person, provided that:

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of the Company or such Subsidiary Guarantor as
an entirety, as the case may be, shall be a solvent corporation, limited
partnership or limited liability company organized and existing under the laws
of the United States or any State thereof (including the District of Columbia),
and, (i) if the Company or such Subsidiary Guarantor is not such successor or
survivor or (ii) if the Company is not such successor or surviving corporation
in any transaction with any Subsidiary Guarantor, such corporation, limited
partnership or limited liability company (including, without limitation, any
Subsidiary Guarantor which is the successor or surviving entity to the Company),
shall have (A) executed and delivered to each holder of any Notes its assumption
of the due and punctual performance and observance of each covenant and
condition of this Agreement the Notes, or the Guaranty Agreement, as applicable
and (B) caused to be delivered to each holder of any Notes an opinion of
nationally recognized independent counsel, or other independent counsel
reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms (subject to usual and customary exceptions) and
comply with the terms hereof;

(b) to the extent the Company is not the survivor of such transaction, each
Subsidiary Guarantor shall have executed and delivered to each holder of Notes
its reaffirmation of its obligations under the Guaranty Agreement in form and
substance satisfactory to the Required Holders; and

 

-27-



--------------------------------------------------------------------------------

(c) immediately before and immediately after giving effect to such transaction,
no Default or Event of Default shall have occurred and be continuing.

No such conveyance, transfer, sale or lease of all or substantially all of the
assets of the Company or such Subsidiary Guarantor shall have the effect of
releasing the Company or such Subsidiary Guarantor or any successor corporation,
limited partnership or limited liability company that shall theretofore have
become such in the manner prescribed in this Section 10.2 from its liability
under this Agreement or the Notes, or the Guaranty Agreement, as applicable,
except as permitted by clause (i) of Section 9.8(c).

10.3. Line of Business.

The Company will not and will not permit any Subsidiary to engage in any
business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Memorandum.

10.4. Terrorism Sanctions Regulations.

The Company will not and will not permit any Controlled Entity to (a) become a
Blocked Person, (b) have any investments in, or engage in any dealings or
transactions with, any Blocked Person if such investments, dealings or
transactions would cause any holder of a Note to be in violation of any laws or
regulations that are applicable to such holder or (c) engage in any activities
that could subject such Person or any holder of a Note to sanctions under CISADA
or under any applicable law of any state of the United States that imposes
sanctions on Persons that do business with Iran or any other country that is
subject to an OFAC Sanctions Program.

10.5. Liens.

The Company will not, and will not permit any Subsidiary to, create, incur,
assume or suffer to exist any Lien on its properties or assets, including
capital stock, whether now owned or hereafter acquired, except:

(a) Permitted Encumbrances;

(b) Liens pursuant to the Financing Documents;

(c) Liens existing on property or assets of the Company or any Subsidiary as of
the date of this Agreement that are listed in Schedule 10.5;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date of this Agreement prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in

 

-28-



--------------------------------------------------------------------------------

connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien does not apply to any other property or assets of
the Company or any Subsidiary and (iii) such Lien secures only those obligations
that it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be;

(e) Liens on fixed or capital assets (including assets acquired pursuant to
capital expenditures) acquired, constructed, repaired or improved by the Company
or any Subsidiary; provided that (i) such Liens and the Indebtedness secured
thereby are incurred to acquire, construct, repair or improve such asset and are
incurred prior to or within 90 days after such acquisition or the completion of
such construction, repair or improvement, (ii) the Indebtedness secured thereby
does not exceed the cost of acquiring, constructing, repairing or improving such
fixed or capital assets, and (iii) such Liens do not apply to any other property
or assets of the Company or any Subsidiary;

(f) any Lien renewing, extending or replacing any Lien permitted by paragraph
(c), (d) or (e) of this Section 10.5, provided that (i) the principal amount
Indebtedness so secured and then outstanding is not increased, (ii) the Lien is
not extended to other property of the Company or such Subsidiary and
(iii) immediately after such renewal, extension or replacement no Default or
Event of Default would exist;

(g) Liens securing Intercompany Indebtedness;

(h) Liens securing judgments for the payment of money that individually or in
the aggregate do not constitute an Event of Default under Section 11(i) or
securing appeal or other surety bonds related to such judgments;

(i) Liens arising in the ordinary course of business under Oil and Gas
Agreements to secure compliance with such agreements, provided that any such
Liens referred to in this clause are for claims which are not delinquent or
which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP, and provided,
further, that any such Liens referred to in this clause do not materially impair
the use of the property covered by such Liens for the purposes for which such
property is held by the Company or any Subsidiary or materially impair the value
of such property subject thereto, and provided, further, that such Liens are
limited to property that is the subject of the relevant Oil and Gas Agreement
and any proceeds thereof; and

(j) Liens securing Indebtedness not otherwise permitted by paragraphs
(a) through (i) of this Section 10.5, provided that the outstanding principal
amount of Priority Debt does not at any time exceed 20% of Consolidated Net
Worth (determined as of the end of the most recently completed fiscal quarter
for which financial statements have been provided); provided, further,
notwithstanding the foregoing, that no Lien created pursuant this
Section 10.5(j) shall secure Indebtedness owing under any Principal Credit
Facility unless and until the Notes are equally and ratably secured by all
property subject to such Lien, in each case pursuant to documentation reasonably
satisfactory to the Required Holders.

 

-29-



--------------------------------------------------------------------------------

10.6. Sale of Assets.

Except as permitted by Section 10.2, the Company will not, and will not permit
any Subsidiary to, sell, lease, transfer or otherwise dispose of, including by
way of merger (collectively a “Disposition”), any assets, in one or a series of
transactions, to any Person, other than:

(a) Dispositions of worthless, damaged or obsolete equipment (i) in the ordinary
course of business or (ii) that the Company believes in its reasonable business
judgment are no longer used or no longer useful in the business of the Company
and its Subsidiaries;

(b) Dispositions in the ordinary course of business, including the abandonment,
relinquishment or farm-out of oil and gas leases, concessions or drilling or
exploration rights or interests therein;

(c) Dispositions (i) between and among Credit Parties, (ii) by a Subsidiary to
the Company or a Subsidiary Guarantor, or (iii) between and among Subsidiaries
that are not Subsidiary Guarantors;

(d) Dispositions of cash and cash equivalents in the ordinary course of
business;

(e) Dispositions not otherwise permitted by paragraphs (a), (b), (c) or (d) of
this Section 10.6; provided that:

(i) in the good faith opinion of the Company, the Disposition is in exchange for
consideration having a fair market value at least equal to that of the property
subject to such Disposition and is in the best interest of the Company or such
Subsidiary;

(ii) after giving effect to such transaction, no Default or Event of Default
shall exist; and

(iii) immediately after giving effect to the Disposition, the aggregate net book
value of all assets that were the subject of any Disposition pursuant to this
Section 10.6(e) occurring in the then current fiscal year would not exceed 15%
of Consolidated Total Assets (determined as of the end of the most recently
completed fiscal quarter for which financial statements have been provided).

Notwithstanding the foregoing, the Company may, or may permit a Subsidiary to,
make a Disposition and the assets subject to such Disposition shall not be
subject to or included in the foregoing limitation and computation contained in
paragraph (e)(iii) of the preceding sentence if, within 365 days after such
Disposition, an amount equal to the net proceeds from such Disposition is:

 

-30-



--------------------------------------------------------------------------------

(A) reinvested in productive assets to be used in the existing business of the
Company or a Subsidiary, including, without limitation, reinvestments consisting
of capital expenditures; or

(B) the net proceeds from such Disposition are applied to a Debt Prepayment
Application. Solely for the purposes of this clause (B), whether or not such
offers are accepted by the holders, the entire principal amount of the Notes
subject to a Debt Prepayment Application shall be deemed to have been prepaid.

10.7. Priority Debt.

The Company will not at any time permit the outstanding principal amount of
Priority Debt to exceed 20% of Consolidated Net Worth (determined as of the end
of the most recently completed fiscal quarter for which financial statements
have been provided); provided, however, no Subsidiary shall guaranty or
otherwise become obligated in respect of any Principal Credit Facility unless
such Subsidiary guaranties, or becomes similarly obligated in respect of, the
Notes, in each case pursuant to documentation reasonably satisfactory to the
Required Holders.

10.8. Financial Covenants.

(a) The Company will not permit the Debt to Capitalization Ratio, expressed as a
percentage, to exceed 50% at any time.

(b) The Company will not permit the Interest Coverage Ratio as of the last day
of any fiscal quarter to be less than 2.50 to 1.00.

11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10; or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or

 

-31-



--------------------------------------------------------------------------------

(e) any representation or warranty made in writing by or on behalf of any Credit
Party or by any officer of any Credit Party in any Financing Document or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or

(f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least the Threshold Amount beyond any period of
grace provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least the
Threshold Amount or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into Equity Interests), (x) the
Company or any Subsidiary has become obligated to purchase or repay Indebtedness
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of at least the Threshold Amount,
or (y) one or more Persons have the right to require the Company or any
Subsidiary so to purchase or repay such Indebtedness, or (iv) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Company or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Company or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Company or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(g) the Company or any Subsidiary Guarantor (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Subsidiary Guarantor, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for

 

-32-



--------------------------------------------------------------------------------

liquidation or to take advantage of any bankruptcy or insolvency law of any
jurisdiction, or ordering the dissolution, winding-up or liquidation of the
Company or any Subsidiary Guarantor, or any such petition shall be filed against
the Company or any Subsidiary Guarantor and such petition shall not be dismissed
within 60 days; or

(i) a final judgment or judgments for the payment of money aggregating in excess
of the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer has affirmed coverage in writing) are rendered
against one or more of the Company and its Subsidiaries and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed the Threshold Amount, (iv) the Company or any
ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

(k) (i) the Guaranty Agreement ceases to be in full force and effect or is
declared to be null and void in whole or in material part by a court or other
governmental or regulatory authority having jurisdiction or the validity or
enforceability thereof shall be contested by the Company or any Guarantor or any
of them renounces any of the same or denies that it has any or further liability
thereunder or (ii) any Guarantor defaults in the performance of or compliance
with any term contained in Section 1 or Section 5 of the Guaranty Agreement.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

 

-33-



--------------------------------------------------------------------------------

12. REMEDIES ON DEFAULT, ETC.

12.1. Acceleration.

(a) If an Event of Default with respect to the Company described in
Section 11(g) or (h) (other than an Event of Default described in clause (i) of
Section 11(g) or described in clause (vi) of Section 11(g) by virtue of the fact
that such clause encompasses clause (i) of Section 11(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their option, by notice or notices to the Company,
declare all of the Notes then outstanding to be immediately due and payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law) shall all be immediately
due and payable, in each and every case without presentment, demand, protest or
further notice, all of which are hereby waived. The Company acknowledges, and
the parties hereto agree, that each holder of a Note has the right to maintain
its investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount by the Company in the event that the Notes are prepaid or are accelerated
as a result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.

12.2. Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein, in any Note or in the
Guaranty Agreement, or for an injunction against a violation of any of the terms
hereof or thereof, or in aid of the exercise of any power granted hereby or
thereby or by law or otherwise.

12.3. Rescission.

At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the Required Holders, by written notice to the Company,
may rescind and annul any such declaration and its consequences if (a) the
Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on the Notes that are due and

 

-34-



--------------------------------------------------------------------------------

payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

12.4. No Waivers or Election of Remedies, Expenses, Etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, the Guaranty Agreement or by any Note upon
any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting the obligations of the Company under
Section 15, the Company will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1. Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

13.2. Transfer and Exchange of Notes.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), subject to
compliance with applicable securities laws, for registration of transfer or
exchange (and in the case of a surrender for registration of transfer
accompanied by a written instrument of transfer duly executed by the registered
holder of such Note or such holder’s attorney duly authorized in writing and
accompanied by the relevant name, address and other information for notices of
each transferee of such Note or part thereof), within ten Business Days
thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as

 

-35-



--------------------------------------------------------------------------------

requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1.1. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $100,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representations set forth in Section 6.2.

13.3. Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

14. PAYMENTS ON NOTES.

14.1. Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the office of Wells Fargo Bank, N.A. in such jurisdiction. The Company
may at any time, by notice to each holder of a Note, change the place of payment
of the Notes so long as such place of payment shall be either the principal
office of the Company in such jurisdiction or the office of a bank or trust
company in such jurisdiction.

 

-36-



--------------------------------------------------------------------------------

14.2. Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest and all other amounts becoming due
hereunder by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.

15. EXPENSES, ETC.

15.1. Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all reasonable costs and expenses (including reasonable attorneys’ fees
of a special counsel and, if reasonably required by the Required Holders, local
or other counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Notes or the Guaranty
Agreement (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement, the Notes or the Guaranty Agreement or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Notes or the Guaranty Agreement, or by
reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby, by the Notes and the
Guaranty Agreement and (c) the costs and expenses incurred in connection with
the initial filing of this Agreement and all related documents and financial
information with the SVO provided, that such costs and expenses under this
clause (c) shall not exceed $3,000. The Company will pay, and will save each
Purchaser and each other holder of a Note harmless from, all claims in respect
of any fees, costs or expenses, if any, of brokers and finders (other than
those, if any, retained by a Purchaser or other holder in connection with its
purchase of the Notes).

 

-37-



--------------------------------------------------------------------------------

15.2. Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, the Notes or the Guaranty Agreement, and the termination of this
Agreement.

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may, in good faith, be relied upon, as made on the date of
Closing, by any subsequent holder of a Note, regardless of any investigation
made at any time by or on behalf of such Purchaser or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement made as of
the date therein provided. Subject to the preceding sentence, this Agreement and
the Notes embody the entire agreement and understanding between each Purchaser
and the Company and supersede all prior agreements and understandings relating
to the subject matter hereof.

17. AMENDMENT AND WAIVER.

17.1. Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or thereof may be waived (either retroactively or prospectively), with
(and only with) the written consent of the Company and the Required Holders,
except that (a) no amendment or waiver of any of the provisions of Section 1, 2,
3, 4, 5, 6 or 21 hereof, or any defined term (as it is used therein), will be
effective as to any Purchaser unless consented to by such Purchaser in writing,
and (b) no such amendment or waiver may, without the written consent of the
holder of each Note at the time outstanding affected thereby, (i) subject to the
provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or
20.

17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, the Guaranty Agreement or of the Notes. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

 

-38-



--------------------------------------------------------------------------------

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof, of the Notes or of the Guaranty Agreement unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.

17.3. Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

17.4. Notes Held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Guaranty Agreement or the Notes, or have directed the taking of
any action provided herein, in the Guaranty Agreement or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy or other electronic communication (including email) if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

 

-39-



--------------------------------------------------------------------------------

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer (Telephone:
(281) 765-7100; Fax: (281) 765-7175) or at such other address as the Company
shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company and each Purchaser agree and stipulate that,
to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any

 

-40-



--------------------------------------------------------------------------------

other holder of any Note, (iv) any Institutional Investor to which it sells or
offers to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (A) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (B) in response to
any subpoena or other legal process, (C) in connection with any litigation to
which such Purchaser is a party or (D) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, the
Guaranty Agreement and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.

21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

22. MISCELLANEOUS.

22.1. Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and permitted assigns (including, without limitation, any subsequent
holder of a Note) whether so expressed or not.

 

-41-



--------------------------------------------------------------------------------

22.2. Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.4 that the notice of any
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.

22.3. Accounting Terms.

Except as otherwise specifically provided herein, (a) all accounting terms used
herein that are not expressly defined in this Agreement have the meanings
respectively given to them in accordance with GAAP, (b) all calculations made
pursuant to this Agreement and all accounting terms used in connection with such
calculations shall, in each case, be made in accordance with Agreement
Accounting Principles and (c) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with the financial
covenants contained in this Agreement, any election by the Company to measure an
item of Indebtedness using fair value (as permitted by Financial Accounting
Standards Board Accounting Standards Codification 825-10-25 (formerly known as
FASB 159) or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

22.4. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

22.5. Construction, etc.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

-42-



--------------------------------------------------------------------------------

22.6. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.7. Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

22.8. Jurisdiction and Process; Waiver of Jury Trial.

(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement, the Notes or the Guaranty Agreement. To the fullest extent permitted
by applicable law, the Company irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES

 

-43-



--------------------------------------------------------------------------------

OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

[Remainder of page left intentionally blank. Next page is signature page.]

 

-44-



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, PATTERSON-UTI ENERGY, INC. By:   /s/ John E. Vollmer III Name:
  John E. Vollmer III Title:   Senior Vice President — Corporate Development,
Chief Financial Officer and Treasurer

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date thereof.

 

THE GIBRALTAR LIFE INSURANCE CO., LTD. By:   Prudential Investment Management
Japan   Co., Ltd., as Investment Manager   By:   Prudential Investment
Management, Inc.,     as Sub-Adviser     By:   /s/ Brian N. Thomas     Name:  
Brian N. Thomas     Title:   Vice President

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By:   /s/ Brian N. Thomas Name:   Brian N. Thomas Title:   Vice President

 

PRUDENTIAL ARIZONA REINSURANCE UNIVERSAL COMPANY

By:   Prudential Investment Management, Inc.,   as investment manager   By:  
/s/ Brian N. Thomas   Name:   Brian N. Thomas   Title:   Vice President

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

ZURICH AMERICAN INSURANCE COMPANY By:   Prudential Private Placement Investors,
  L.P. (as Investment Advisor)   By:   Prudential Private Placement Investors,
Inc.     (as its General Partner)     By:   /s/ Brian N. Thomas     Name:  
Brian N. Thomas     Title:   Vice President

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE COMPANY By:   /s/ A. Post Howland Name:   A. Post
Howland Title:   Corporate Vice President

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By:

  New York Life Investment Management LLC,   its Investment Manager     By:  
/s/ A. Post Howland     Name:   A. Post Howland     Title:   Director

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)

By:

  New York Life Investment Management LLC,   its Investment Manager     By:  
/s/ A. Post Howland     Name:   A. Post Howland     Title:   Director

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

By:

  New York Life Investment Management LLC,   its Investment Manager     By:  
/s/ A. Post Howland     Name:   A. Post Howland     Title:   Director

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

AXA EQUITABLE LIFE INSURANCE COMPANY By:   /s/ Jeffrey Hughes Name:   Jeffrey
Hughes Title:   Investment Officer

 

MONY LIFE INSURANCE COMPANY By:   /s/ Jeffrey Hughes Name:   Jeffrey Hughes
Title:   Investment Officer

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

HORIZON BLUE CROSS AND BLUE SHIELD OF NEW JERSEY

By:   AllianceBernstein LP, its Investment Advisor By:   /s/ Amy Judd Name:  
Amy Judd Title:   Senior Vice President

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

 

By:   /s/ Howard Stern Name:   Its:   Authorized Representative

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP

ANNUITY SEPARATE ACCOUNT

 

By:   /s/ Howard Stern Name:   Its:   Authorized Representative

 

NORTHWESTERN MUTUAL LONG TERM CARE INSURANCE COMPANY

 

By:   /s/ Howard Stern Name:   Its:   Authorized Representative

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

 

By:   /s/ Eve Hampton Name:   Eve Hampton Title:   Vice President of Investments

 

By:   /s/ Ward Argust Name:   Ward Argust Title:   Manager of Investments

LONDON LIFE INSURANCE COMPANY

 

By:   /s/ W.J. Sharman Name:   W.J. SHARMAN Title:   AUTHORIZED SIGNATORY

 

By:   /s/ D.B.E. Ayers Name:   D.B.E. AYERS Title:   AUTHORIZED SIGNATORY

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

By: Delaware Investment Advisers,

       a series of Delaware Management Business Trust, Attorney in Fact

 

  By:   /s/ Nicole Tullo   Name:   Nicole Tullo   Title:   Vice President

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

 

By:   /s/ Brian F. Landry Name:   BRIAN F. LANDRY Title:   ASSISTANT TREASURER

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

 

By:   /s/ Joseph R. Cantey Jr. Name:   Joseph R. Cantey Jr. Title:   Director

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

KNIGHTS OF COLUMBUS

 

By:   /s/ Charles E. Maurer, Jr. Name:   Charles E. Maurer, Jr. Title:   Supreme
Secretary

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

MODERN WOODMEN OF AMERICA

 

By:   /s/ W. Kenny Massey Name:   W. Kenny Massey Title:   President & CEO

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

LIFE INSURANCE COMPANY OF THE SOUTHWEST

 

By:   /s/ R. Scott Higgins Name:   R. Scott Higgins Title:   Senior Vice
President   Sentinel Asset Management

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

AVIVA LIFE AND ANNUITY COMPANY

By:     Aviva Investors North America, Inc., its authorized attorney-in-fact

 

  By:   /s/ Steven J. Sweeney   Name:   Steven J. Sweeney   Title:  
V.P., Sr. Portfolio Manager-Private Placements

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

CMFG LIFE INSURANCE COMPANY

CUMIS INSURANCE SOCIETY, INC.

By:    MEMBERS Capital Advisors, Inc., acting as Investment Advisor

 

  By:   /s/ Allen R. Cantrell   Name:   Allen R. Cantrell   Title:   Managing
Director, Investments

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

THE OHIO NATIONAL LIFE INSURANCE COMPANY

 

By:   /s/ Jed R. Martin Name:   Jed R. Martin Title:   Vice President, Private
Placements

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

SENIOR HEALTH INSURANCE COMPANY OF PENNSYLVANIA

By:    Conning, Inc., as Investment Manager

 

  By:   /s/ Samuel Otchere   Name   Samuel Otchere   Title:   Director

PRIMERICA LIFE INSURANCE COMPANY

By:    Conning, Inc., as Investment Manager

 

  By:   /s/ Samuel Otchere   Name   Samuel Otchere   Title:   Director

 

[Signature Page to Note Purchase Agreement – Patterson-UTI Energy]



--------------------------------------------------------------------------------

Schedule A

 

Purchaser Name

  

THE GIBRALTAR LIFE INSURANCE CO., LTD.

Name in Which to Register Note(s)

  

THE GIBRALTAR LIFE INSURANCE CO., LTD.

Registration number(s); principal amount(s)

  

RB-1; $27,500,000

Payment on Account of Note(s)

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank

New York, NY

ABA No.: 021000021

Account Name: [                ]

Account No.: [                ] (please do not include spaces)

Ref: “Accompanying Information” below

 

All payments, other than principal, interest or Make-Whole Amount shall be made
by wire transfer of immediately available funds for credit to:

 

JPMorgan Chase Bank

New York, NY

ABA No. 021000021

Account No. [                ]

Account Name: [                ]

Ref: “Accompanying Information” below

Accompanying information

  

Name of Issuer:         PATTERSON-UTI ENERGY, INC.

 

Description of           4.27% Series B Senior Notes due

Security:                      June 14, 2022

 

PPN:                            703481 A@0

 

Security No.:               [                ]

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax/Email for Notices Related to Payments

  

The Gibraltar Life Insurance Co., Ltd.

2-13-10, Nagata-cho

Chiyoda-ku, Tokyo 100-8953, Japan

Attention: Mizuho Matsumoto, Team Leader of Investment

                   Administration Team

Tel: 81-3-5501-6680

Fax: 81-3-5501-6432

E-mail: Mizuho.Matsumoto@gib-life.co.jp

Address/Fax for All Other Notices

  

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

Attention: Managing Director, Energy Finance Group - Oil & Gas

 

Schedule A-1



--------------------------------------------------------------------------------

Instructions re: Delivery of Note(s)

  

Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

Attn: Thomas P. Donohue, Esq.

Signature Block

  

THE GIBRALTAR LIFE INSURANCE CO., LTD.

By:         Prudential Investment Management Japan

              Co., Ltd., as Investment Manager

              By:          Prudential Investment Management, Inc.,

                               as Sub-Adviser

                               By: ______________________________

                               Name:

                               Title:         Vice President

Tax Identification Number

  

[                ]

 

Schedule A-2



--------------------------------------------------------------------------------

Purchaser Name

   THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Name in Which to Register Note(s)

  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Registration number(s); principal amount(s)

  

RB-2; $13,070,000

Payment on Account of Note(s)

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank

New York, NY

ABA No.: 021000021

Account Name: [                ]

Account No.: [                ]

Ref: “Accompanying Information” below

Accompanying information

  

Name of Issuer:         PATTERSON-UTI ENERGY, INC.

 

Description of           4.27% Series B Senior Notes due

Security:                     June 14, 2022

 

PPN:                          703481 A@0

 

Security No.:             [                ]

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to Payments

  

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attn: Manager, Billings and Collections

 

with telephonic prepayment notices to:

 

Manager, Trade Management Group

Tel:         973-367-3141

Fax:         888-889-3832

Address/Fax for All Other Notices

  

The Prudential Insurance Company of America

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

Attention: Managing Director, Energy Finance Group - Oil & Gas

Instructions re: delivery of Note(s)

  

Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

Attn: Thomas P. Donohue, Esq.

Signature Block

  

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

By: ___________________________________

Name:

Title:         Vice President

Tax Identification Number

  

[                ]

 

Schedule A-3



--------------------------------------------------------------------------------

Purchaser Name

   PRUDENTIAL ARIZONA REINSURANCE UNIVERSAL COMPANY

Name in Which to Register Note(s)

   PRUDENTIAL ARIZONA REINSURANCE UNIVERSAL COMPANY

Registration number(s); principal amount(s)

  

RB-3; $9,900,000

Payment on Account of Note(s)

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank

New York, NY

ABA No.: 021000021

Account Name: [                ]

Account No.: [                ] (do not include spaces)

Ref: “Accompanying Information” below

Accompanying information

  

Name of Issuer:         PATTERSON-UTI ENERGY, INC.

 

Description of           4.27% Series B Senior Notes due

Security:                    June 14, 2022

 

PPN:                         703481 A@0

 

Security No.:             [                ]

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to Payments

  

Prudential Arizona Reinsurance Universal Company

c/o The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attn: Manager, Billings and Collections

 

with telephonic prepayment notices to:

 

Manager, Trade Management Group

Tel: 973-367-3141

Fax: 888-889-3832

Address/Fax for All Other Notices

  

Prudential Arizona Reinsurance Universal Company

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

Attention: Managing Director, Energy Finance Group - Oil & Gas

Instructions re: delivery of Note(s)

  

Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

Attn: Thomas P. Donohue, Esq.

 

Schedule A-4



--------------------------------------------------------------------------------

Purchaser Name

   PRUDENTIAL ARIZONA REINSURANCE UNIVERSAL COMPANY

Signature Block

  

PRUDENTIAL ARIZONA REINSURANCE

UNIVERSAL COMPANY

By:         Prudential Investment Management, Inc.,

                as investment manager

                By: ______________________________

                Name:

                Title: Vice President

Tax Identification Number

  

[                ]

 

Schedule A-5



--------------------------------------------------------------------------------

Purchaser Name

  

ZURICH AMERICAN INSURANCE COMPANY

Name in Which to Register Note(s)

  

HARE & CO.

Registration number(s); principal amount(s)

  

RB-4; $5,530,000

Payment on Account of Note(s)

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

The Bank of New York

ABA No: 021000018

BNF: [                ]

Attn: [                ]

Ref: ZAIC Private Placements and “Accompanying Information” below

Accompanying information

  

Name of Issuer:         PATTERSON-UTI ENERGY, INC.

 

Description of           4.27% Series B Senior Notes due

Security:                    June 14, 2022

 

PPN:                         703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to Payments

  

Zurich North America

Attn: Treasury T1-19

1400 American Lane

Schaumburg, IL 60196-1056

 

Contact: Mary Fran Callahan, Vice President-Treasurer

Telephone: (847) 605-6447

Facsimile: (847) 605-7895

E-mail: mary.callahan@zurichna.com

Address/Fax for All Other Notices

  

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

Attention: Managing Director, Energy Corporate Group - Oil & Gas

Instructions re: delivery of Note(s)

  

Bank of New York

Window A

One Wall Street, 3rd Floor

New York, NY 10286

Ref: (Zurich American Insurance Co.-Private Placements; Account Number: 399141)

Cc: Trade Management, Manager

Signature Block

  

ZURICH AMERICAN INSURANCE COMPANY

By:         Prudential Private Placement Investors,

                L.P. (as Investment Advisor)

                By:     Prudential Private Placement Investors, Inc.

                             (as its General Partner)

                             By: ______________________________

                             Name:

                             Title: Vice President

Tax Identification Number

  

[                ]

 

Schedule A-6



--------------------------------------------------------------------------------

Purchaser Name

  

NEW YORK LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

NEW YORK LIFE INSURANCE COMPANY

Note Registration Number(s); Principal Amount(s)

  

RB-5; $20,800,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank

New York, New York

ABA No.: 021000021

Credit: [                ]

General Account No.: [                ]

Ref: “Accompanying information” below

Accompanying information

  

Name of Issuer:         PATTERSON-UTI ENERGY, INC.

 

Description of           4.27% Series B Senior Notes due

Security:                    June 14, 2022

 

PPN:                         703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax/Email for notices related to payments

  

New York Life Insurance Company

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention: Securities Operations, Private Group

Fax #: 908-840-3385

 

With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com

 

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

Address/Fax/Email for all other notices

  

New York Life Insurance Company

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010

Attention: Fixed Income Investors Group, Private Finance

Fax #: (212) 447-4122

 

With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com

 

with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

Attention: Office of General Counsel

Investment Section, Room 1016

Fax #: (212) 576-8340

 

Schedule A-7



--------------------------------------------------------------------------------

Purchaser Name

  

NEW YORK LIFE INSURANCE COMPANY

Instructions re Delivery of Notes

  

New York Life Insurance Company

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010

Attn: Rebecca Strutton, Esq.

Signature Block

  

NEW YORK LIFE INSURANCE COMPANY

 

By: _____________________________

Name:

Title:

Tax identification number

  

[                ]

 

Schedule A-8



--------------------------------------------------------------------------------

Purchaser Name

   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

Name in which to register Note(s)

   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

Note Registration Number(s); Principal Amount(s)

   RB-6; $18,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank

New York, New York

ABA No.: 021000021

Credit: [                ]

General Account No.: [                ]

Ref: “Accompanying information” below

Accompanying information

  

Name of Issuer:         PATTERSON-UTI ENERGY, INC.

 

Description of           4.27% Series B Senior Notes due

Security:                    June 14, 2022

 

PPN:                         703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax/Email for notices related to payments

  

New York Life Insurance and Annuity Corporation

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention: Securities Operations, Private Group

Fax #: (908) 840-3385

 

With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com

 

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

Address/Fax/Email for all other notices

  

New York Life Insurance and Annuity Corporation

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010

Attention: Fixed Income Investors Group, Private Finance

Fax #: 212-447-4122

 

With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com

 

with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

Attention: Office of General Counsel

Investment Section, Room 1016

Fax #: 212-576-8340

 

Schedule A-9



--------------------------------------------------------------------------------

Purchaser Name

   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

Instructions re Delivery of Notes

  

New York Life Insurance and Annuity Corporation

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010

Attn: Rebecca Strutton, Esq.

Signature Block

  

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By:         New York Life Investment Management LLC,

                its Investment Manager

                By: _____________________________

                Name:

                Title:

Tax identification number

  

[        ]

 

Schedule A-10



--------------------------------------------------------------------------------

Purchaser Name

   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C)

Name in which to register Note(s)

   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C)

Note Registration Number(s); Principal Amount(s)

   RB-7; $800,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank

New York, New York

ABA No.: 021000021

Credit: [        ]

General Account No.: [        ]

Ref: “Accompanying information” below

Accompanying information

  

Name of Issuer:         PATTERSON-UTI ENERGY, INC.

 

Description of           4.27% Series B Senior Notes due

Security:                    June 14, 2022

 

PPN:                         703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax/Email for notices related to payments

  

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue, 2nd Floor, Room 208

New York, New York 10010-1603

Attention: Securities Operation Private Group

Fax #: 908-840-3385

 

With a copy sent via Email to: FIIGLibrary@nylim.com and

TraditionalPVtOps@nylim.com

 

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

 

Schedule A-11



--------------------------------------------------------------------------------

Purchaser Name

   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C)

Address/Fax/Email for all other notices

  

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue, 2nd Floor, Room 208

New York, New York 10010-1603

Attention: Fixed Income Investor Group, Private Finance

Fax #: 212-447-4122

 

With a copy sent via Email to: FIIGLibrary@nylim.com and

TraditionalPVtOps@nylim.com

 

with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

Attention: Office of General Counsel

Investment Section, Room 1016

Fax #: 212-576-8340

Instructions re Delivery of Notes

  

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010

Attn: Rebecca Strutton, Esq.

Signature Block

  

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C)

By:         New York Life Investment Management LLC,

                its Investment Manager

                By: _____________________________

                Name:

                Title:

Tax identification number

  

[        ]

 

Schedule A-12



--------------------------------------------------------------------------------

Purchaser Name

   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

Name in which to register Note(s)

   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

Note Registration Number(s); Principal Amount(s)

   RB-8; $400,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank

New York, New York

ABA No.: 021000021

Credit: [                        ]

General Account No.: [              ]

Ref: “Accompanying information” below

Accompanying information

  

Name of Issuer:         PATTERSON-UTI ENERGY, INC.

 

Description of           4.27% Series B Senior Notes due

Security:                    June 14, 2022

 

PPN:                         703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax/Email for notices related to payments

  

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue, 2nd Floor, Room 208

New York, New York 10010-1603

Attention: Securities Operation Private Group

Fax #: 908-840-3385

 

With a copy sent via Email to: FIIGLibrary@nylim.com and

TraditionalPVtOps@nylim.com

 

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

 

Schedule A-13



--------------------------------------------------------------------------------

Purchaser Name

   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

Address/Fax/Email for all other notices

  

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue, 2nd Floor, Room 208

New York, New York 10010-1603

Attention: Fixed Income Investor Group, Private Finance

Fax #: 212-447-4122

 

With a copy sent via Email to: FIIGLibrary@nylim.com and

TraditionalPVtOps@nylim.com

 

with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

Attention: Office of General Counsel

Investment Section, Room 1016

Fax #: 212-576-8340

Instructions re Delivery of Notes

  

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010

Attn: Rebecca Strutton, Esq.

Signature Block

  

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

By:         New York Life Investment Management LLC,

                its Investment Manager

 

                By: _____________________________

                Name:

                Title:

Tax identification number

   [                ]

 

Schedule A-14



--------------------------------------------------------------------------------

Purchaser Name

  

AXA EQUITABLE LIFE INSURANCE COMPANY

Name in Which Note is Registered

   AXA EQUITABLE LIFE INSURANCE COMPANY

Note Registration Number; Series; Principal Amount

   RB-9; $12,000,000

Payment on Account of Note

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank

Account (s): AXA Equitable Life Insurance Company

4 Chase Metrotech Center

Brooklyn, New York 11245

ABA No.: 021000021

Bank Account: [                    ]

Custody Account: [            ]

Ref: “Accompanying Information” below.

Accompanying Information

  

Name of Issuer:         PATTERSON-UTI ENERGY, INC.

 

Description of           4.27% Series B Senior Notes due

Security:                    June 14, 2022

 

PPN:                         703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to Payments

  

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the America, 37th Floor

New York, New York 10105

Attention: Cosmo Valente / Mike Maher / Mei Wong

Telephone: 212-969-6384 / 212-823-2873 / 212-969-2112

Email: cosmo.valente@alliancebernstein.com

            mike.maher@alliancebernstein.com

            mei.wong@alliancebernstein.com

Address/Fax for All Other Notices

  

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention: Erin Daugherty

Telephone: 212-887-2943

Email: Erin.Daugherty@alliancebernstein.com

Instructions re: Delivery of Notes

  

AXA Equitable Life Insurance Company

1290 Avenue of the Americas, 12th Floor

New York, New York 10104

Attention: Neville Hemmings

Telephone Number: 212-314-4103

Signature Block

  

AXA EQUITABLE LIFE INSURANCE COMPANY

By: ___________________________________

Name:

Title:

Tax Identification Number

  

[                ]

 

Schedule A-15



--------------------------------------------------------------------------------

Purchaser Name

  

AXA EQUITABLE LIFE INSURANCE COMPANY

Name in Which Note is Registered

   AXA EQUITABLE LIFE INSURANCE COMPANY

Note Registration Number; Series; Principal Amount

   RB-10; $5,000,000

Payment on Account of Note

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank

Account (s): AXA Equitable Life Insurance Company

4 Chase Metrotech Center

Brooklyn, New York 11245

ABA No.: 021000021

Bank Account: [                  ]

Custody Account: [          ]

Ref: “Accompanying Information” below.

Accompanying Information

  

Name of Issuer:         PATTERSON-UTI ENERGY, INC.

 

Description of           4.27% Series B Senior Notes due

Security:                    June 14, 2022

 

PPN:                         703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to Payments

  

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the America, 37th Floor

New York, New York 10105

Attention: Cosmo Valente / Mike Maher / Mei Wong

Telephone: 212-969-6384 / 212-823-2873 / 212-969-2112

Email: cosmo.valente@alliancebernstein.com

            mike.maher@alliancebernstein.com

            mei.wong@alliancebernstein.com

Address/Fax for All Other Notices

  

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention: Erin Daugherty

Telephone: 212-887-2943

Email: Erin.Daugherty@alliancebernstein.com

Instructions re: Delivery of Notes

  

AXA Equitable Life Insurance Company

1290 Avenue of the Americas, 12th Floor

New York, New York 10104

Attention: Neville Hemmings

Telephone Number: 212-314-4103

Signature Block

  

AXA EQUITABLE LIFE INSURANCE COMPANY

By: ___________________________________

Name:

Title:

Tax Identification Number

   [              ]

 

Schedule A-16



--------------------------------------------------------------------------------

Purchaser Name

  

MONY LIFE INSURANCE COMPANY

Name in Which Note is Registered

   MONY LIFE INSURANCE COMPANY

Note Registration Number; Series; Principal Amount

   RB-11; $10,000,000

Payment on Account of Note

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank

ABA No.: 021000021

For credit to MONY Closed Block

Account Number: [            ]

A/C: MONY Closed Block – [            ]

Ref: “Accompanying Information” below.

Accompanying Information

  

Name of Issuer:         PATTERSON-UTI ENERGY, INC.

 

Description of           4.27% Series B Senior Notes due

Security:                    June 14, 2022

 

PPN:                         703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to Payments

  

MONY Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the America, 37th Floor

New York, New York 10105

Attention: Cosmo Valente / Mike Maher / Mei Wong

Telephone: 212-969-6384 / 212-823-2873 / 212-969-2112

Email: cosmo.valente@alliancebernstein.com

            mike.maher@alliancebernstein.com

            mei.wong@alliancebernstein.com

Address/Fax for All Other Notices

  

MONY Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention: Erin Daugherty

Telephone: 212-887-2943

Email: Erin.Daugherty@alliancebernstein.com

Instructions re: Delivery of Notes

  

MONY Life Insurance Company

c/o AXA Equitable Life Insurance Company

1290 Avenue of the Americas, 12th Floor

New York, New York 10104

Attention: Neville Hemmings

Telephone Number: 212-314-4103

Signature Block

  

MONY LIFE INSURANCE COMPANY

 

By: ___________________________________

Name:

Title:

Tax Identification Number

   [            ]

 

Schedule A-17



--------------------------------------------------------------------------------

Purchaser Name

   HORIZON BLUE CROSS AND BLUE SHIELD OF NEW JERSEY

Name in Which Note is Registered

   CUDD & CO.

Note Registration Number; Series;

Principal Amount

   RB-12; $3,000,000

Payment on Account of Note

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase

ABA No.: 021000021

For Credit to the Private Income Processing Group

Account Number: [            ]

Account: [            ]

Ref: “Accompanying Information” below.

Accompanying Information

  

Name of Issuer:            PATTERSON-UTI ENERGY, INC.

 

Description of               4.27% Series B Senior Notes due

Security:                       June 14, 2022

 

PPN:                             703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to Payments

  

JPMorgan Chase

14201 N. Dallas Parkway, 13th Floor

Dallas, TX 75254-2917

Fax: 469-477-1904

 

With a copy to:

 

Horizon Blue Cross and Blue Shield of New Jersey

c/o AllianceBernstein LP

1345 Avenue of the America, 37th Floor

New York, New York 10105

Attention: Cosmo Valente / Mike Maher / Mei Wong

Telephone: 212-969-6384 / 212-823-2873 / 212-969-2112

Email: cosmo.valente@alliancebernstein.com

            mike.maher@alliancebernstein.com

            mei.wong@alliancebernstein.com

 

And to:

 

Horizon Blue Cross and Blue Shield of New Jersey

Three Penn Plaza

PP-15K

Newark, NJ 07105-2200

Attention: Susan McCarthy-Manager Cash & Investments

Tel: 973-466-8568 or 973-466-4375

Fax: 973-466-8461

Email: Susan_McCarthy@horizon-bcbsnj.com

 

Schedule A-18



--------------------------------------------------------------------------------

Purchaser Name

   HORIZON BLUE CROSS AND BLUE SHIELD OF NEW JERSEY

Address/Fax for All Other Notices

  

Horizon Blue Cross and Blue Shield of New Jersey

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention: Erin Daugherty

Telephone: 212-887-2943

Email: Erin.Daugherty@alliancebernstein.com

Instructions re: Delivery of Notes

  

Horizon Blue Cross and Blue Shield of New Jersey

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, New York 10105

Attention: Angel Salazar / Cosmo Valente

Tel: 212-969-2491 / 212-969-6384

Signature Block

  

HORIZON BLUE CROSS AND BLUE SHIELD OF NEW JERSEY

By:                                                                           
      

Name:

Title:

Tax Identification Number

  

[            ]

 

Schedule A-19



--------------------------------------------------------------------------------

Purchaser Name

   THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

Name in Which to Register Note(s)

   THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

Registration number(s); principal amount(s)

   RB-13; $28,500,000

Payment on Account of Note(s)

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions.

 

E-mail: payments@northwesternmutual.com

 

Phone: (414) 665-1679

 

Accompanying information

  

Name of Issuer:            PATTERSON-UTI ENERGY, INC.

 

Description of              4.27% Series B Senior Notes due

Security:                       June 14, 2022

 

PPN:                              703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to Payments

  

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Investment Operations

Email: payments@northwesternmutual.com

Tel: (414) 665-1679

Address/Fax for All Other Notices

  

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Securities Department

Email: privateinvest@northwesternmutual.com

Instructions re: delivery of Note(s)

  

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Matthew E. Gabrys, Esq.

Signature Block

  

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY]

 

By:                                                                  
               

Name:

Its: Authorized Representative

Tax Identification Number

   [    ]

 

Schedule A-20



--------------------------------------------------------------------------------

Purchaser Name

   THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP ANNUITY SEPARATE
ACCOUNT

Name in Which to Register Note(s)

   THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP ANNUITY SEPARATE
ACCOUNT

Registration number(s); principal amount(s)

   RB-14; $1,000,000

Payment on Account of Note(s)

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions.

 

E-mail: payments@northwesternmutual.com

 

Phone: (414) 665-1679

 

Accompanying information

  

Name of Issuer:            PATTERSON-UTI ENERGY, INC.

 

Description of              4.27% Series B Senior Notes due

Security:                       June 14, 2022

 

PPN:                              703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to Payments

  

The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Investment Operations

E-mail: payments@northwesternmutual.com

Phone: (414) 665-1679

Address/Fax for All Other Notices

  

The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Securities Department

Email: privateinvest@northwesternmutual.com

Instructions re: delivery of Note(s)

  

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Matthew E. Gabrys, Esq.

Signature Block

  

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP ANNUITY SEPARATE
ACCOUNT

 

By:                                                                  
               

Name:

Its: Authorized Representative

Tax Identification Number

  

[    ]

 

Schedule A-21



--------------------------------------------------------------------------------

Purchaser Name

   NORTHWESTERN LONG TERM CARE INSURANCE COMPANY

Name in Which to Register Note(s)

   NORTHWESTERN LONG TERM CARE INSURANCE COMPANY

Registration number(s); principal amount(s)

   RB-15; $500,000

Payment on Account of Note(s)

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions.

 

E-mail: payments@northwesternmutual.com

 

Phone: (414) 665-1679

 

Accompanying information

  

Name of Issuer:            PATTERSON-UTI ENERGY, INC.

 

Description of              4.27% Series B Senior Notes due

Security:                       June 14, 2022

 

PPN:                              703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to Payments

  

Northwestern Long Term Care Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Investment Operations

E-mail: payments@northwesternmutual.com

Phone: (414) 665-1679

Address/Fax for All Other Notices

  

Northwestern Long Term Care Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Securities Department

Email: privateinvest@northwesternmutual.com

Instructions re: delivery of Note(s)

  

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Matthew E. Gabrys, Esq.

Signature Block

  

NORTHWESTERN MUTUAL LONG TERM CARE INSURANCE COMPANY

 

By:                                                                  
               

Name:

Its: Authorized Representative

Tax Identification Number

  

[    ]

 

Schedule A-22



--------------------------------------------------------------------------------

Purchaser Name

   GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

Name in which to register Note(s)

   GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

Note Registration Number(s); Principal Amount(s)

   RB-16; $12,500,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

The Bank of New York Mellon

ABA No.: 021000018

BNF Acct No.: [    ]

Further Credit To: : Great-West Life/Acct No. [    ]

Ref: “Accompanying Information” below

Accompanying information

  

Name of Issuer:            PATTERSON-UTI ENERGY, INC.

 

Description of              4.27% Series B Senior Notes due

Security:                       June 14, 2022

 

PPN:                              703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address / Fax # for all notices and communications

  

Great-West Life & Annuity Insurance Company

8515 East Orchard Road, 3T2

Greenwood Village, CO 80111

Attn: Investments Division

Fax: 303-737-6193

Instructions re Delivery of Notes

  

The Bank of New York Mellon

3rd Floor, Window A

One Wall Street

New York, NY 10286

Attn: Receive/Deliver Dept (Great-West Life/Acct No. 640935)

Signature Block

  

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

By:                                                                           
      

Name:

Title:

 

By:                                                                  
               

Name:

Title:

Tax identification number

  

[    ]

 

Schedule A-23



--------------------------------------------------------------------------------

Purchaser Name

   LONDON LIFE INSURANCE COMPANY

Name in which to register Note(s)

   LONDON LIFE INSURANCE COMPANY

Note Registration Number(s); Principal Amount(s)

   RB-17; $12,500,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

Wachovia Bank NA

ABA No.: 026005092

SWIFT Code: [    ]

For Credit To: Bank of Montreal

SWIFT Code: [    ]

Beneficiary: London Life Insurance Company

100 Osborne Street North

Winnipeg, Manitoba R3C 3A5

Acct No. 05794700026

(Beneficiary address must be referenced)

Ref: “Accompanying Information” below

 

Accompanying information

  

Name of Issuer:            PATTERSON-UTI ENERGY, INC.

 

Description of              4.27% Series B Senior Notes due

Security:                       June 14, 2022

 

PPN:                              703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address / Fax # for all notices and communications

  

London Life Insurance Company

100 Osborne Street North

Winnipeg, Manitoba

Canada R3C 3A5

Attn: Securities Administration – 2C

Fax: 204-946-8395

 

cc: Great-West Life & Annuity Insurance Company

8515 East Orchard Road, 3T2

Greenwood Village, CO 80111

Attn: Investments Division

Fax: 303-737-6193

Instructions re Delivery of Notes

  

London Life Insurance Company

100 Osborne Street North

Winnipeg, Manitoba

Canada R3C 3A5

Attn: Securities Administration – 2C

Signature Block

  

LONDON LIFE INSURANCE COMPANY

By:                                                                  
               

Name:

Title:

 

By:                                                                           
      

Name:

Title:

Tax identification number

   [N/A]

 

Schedule A-24



--------------------------------------------------------------------------------

Purchaser Name

   THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

Name in Which to Register Note(s)

   THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

Senior Note Registration Number(s); Principal Amount(s)

  

RB-18; $5,000,000

RB-19; $5,000,000

RB-20; $4,000,000

RB-21; $4,000,000

RB-22; $4,000,000

RB-23; $2,000,000

Payment on account of Note

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

The Bank of New York Mellon

One Wall Street

New York, NY 10286

ABA#: 021 000 018

BNF Account #: [    ]

Attn: [    ]

For Further Credit to: [    ]

FFC Account #: [insert corresponding account listed below]

 

Note No. RB-18; Account # [    ]

Note No. RB-19; Account # [    ]

Note No. RB-20; Account # [    ]

Note No. RB-21; Account # [    ]

Note No. RB-22; Account # [    ]

Note No. RB-23; Account # [    ]

Further Ref: “Accompanying Information” below.

Accompanying information

  

Name of Issuer:            PATTERSON-UTI ENERGY, INC.

 

Description of              4.27% Series B Senior Notes due

Security:                       June 14, 2022

 

PPN:                              703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address / Fax # for notices related to payments

  

The Bank of New York Mellon

P.O. Box 19266

Newark, New Jersey 07195

Attn: Private Placement P & I Dept.

Reference: Acct Name/Custody Account/PPN

 

and

 

Lincoln Financial Group

1300 South Clinton Street, 5C00

Fort Wayne, IN 46802

Attn: K. Estep - Investment Accounting

Fax: 260-455-2622

Address / Fax # for all notices, including copies of notices related to payments

  

Delaware Investment Advisers

2005 Market Street, Mail Stop 41-104

Philadelphia, PA 19103

Attn: Fixed Income Private Placements

Fax: 215-255-1654

 

Schedule A-25



--------------------------------------------------------------------------------

Purchaser Name

   THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

Instructions re Delivery of Notes

  

The Bank of New York Mellon

One Wall Street, 3rd Floor

New York, NY 10286

Attn: Free Receive Department

Contact Person: Anthony Saviano, Dept. Manager

Tel: 212-635-6764

(In a cover letter reference note amt, acct name, and custody acct#)

cc: Please fax a copy of cover letter to Karen Costa - The Bank of

     New York Mellon Fax: 315-414-5017

     Kathlyn.Bireley@lfg.com

 

Signature Block

  

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

By:   Delaware Investment Advisers,

         a series of Delaware Management Business Trust, Attorney in Fact

 

         By:                                                   
                              

         Name:

         Title:

Tax identification number

  

[    ]

 

Schedule A-26



--------------------------------------------------------------------------------

Purchaser Name    ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Name in Which
to Register Note(s)    MAC & CO.   

Registration number(s); principal amount(s)

   RB-24; $21,000,000

Payment on Account of Note(s)

 

        Method

 

        Account Information

  

 

Federal Funds Wire Transfer

 

MAC & CO.

The Bank of New York Mellon

ABA # 011001234

BNY Mellon Bank Account No. [    ]

[    ]

Cost Center 1253

Ref: “Accompanying Information” below

For Credit to Portfolio Account: AZL Special Investments [    ]

Accompanying Information   

Name of Issuer:

 

Description of

Security:

 

PPN:

  

PATTERSON-UTI ENERGY, INC.

 

4.27% Series B Senior Notes due

June 14, 2022

 

703481 A@0

   Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.

Address/Fax/Email for notices related to payments

  

Allianz Life Insurance Company of North America

c/o Allianz of America, Inc.

Attn: Private Placements

55 Greens Farms Road

P.O. Box 5160

Westport, Connecticut 06881-5160

Phone: 203-221-8580

Fax: 203-221-8539

E-mail: PrivatePlacements@azoa.com

 

With a copy to:

 

Kathy Muhl

Supervisor – Income Group

The Bank of New York Mellon

Three Mellon Center – Room 153-1818

Pittsburgh, PA 15259

Tel: 412-234-5192

Fax: 412-236-0800

E-mail: Kathy.muhl@bnymellon.com

Address/Fax/Email for all other notices

  

Allianz Life Insurance Company of North America

c/o Allianz of America, Inc.

Attn: Private Placements

55 Greens Farms Road

P.O. Box 5160

Westport, Connecticut 06881-5160

Tel: 203-221-8580

Fax: 203-221-8539

E-mail: PrivatePlacements@azoa.com

 

Schedule A-27



--------------------------------------------------------------------------------

Purchaser Name    ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Instructions
re: delivery of Notes   

Mellon Securities Trust Company

One Wall Street

3rd Floor, Receive Window C

New York, NY 10286

For Credit to: Allianz Life Insurance Company of North America,

AZL Special Investments [    ]

Signature Block   

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

By:                                                  

Name:

Title:

Tax Identification Number   

[    ]

 

Schedule A-28



--------------------------------------------------------------------------------

Purchaser Name    TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA Name in
Which to Register Note(s)    TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF
AMERICA

Registration number(s); principal amount(s)

   RB-25; $21,000,000

Payment on Account of Note(s)

 

        Method

 

        Account Information

  

 

Automated Clearing House System

 

JPMorgan Chase Bank, N.A.

ABA# 021000021

Account #: [    ]

Account Name: [    ]

For further credit to: Account # [    ]

Ref: “Accompanying information” below

Accompanying information   

Name of Issuer:

 

Description of

Security:

 

PPN:

  

PATTERSON-UTI ENERGY, INC.

 

4.27% Series B Senior Notes due

June 14, 2022

 

703481 A@0

   Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.

Address/Fax/Email for notices related to payments

  

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, NY 10017

Attn: Securities Accounting Division

Phone: 212-916-5504

Fax: 212-916-4699

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

P.O. Box 35308

Newark, NJ 07101

 

And:

 

Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Boulevard

Charlotte, NC 28262

Attn: Global Private Markets

Tel: 704-988-4349 (Ho Young Lee)

        704- 988-1000 (General Number)

Email: hlee@tiaa-cref.org

Address/Fax/Email for all other notices

  

Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Boulevard

Charlotte, NC 28262

Attn: Global Private Markets

Tel: 704 988-4349 (Ho Young Lee)

        704-988-1000 (General Number)

Email: hlee@tiaa-cref.org

 

Schedule A-29



--------------------------------------------------------------------------------

Purchaser Name    TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
Instructions re: delivery of Note(s)   

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn: Physical Receive Dept.

For TIAA A/C# [    ]

Signature Block   

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

 

By:                                                              

Name:

Title:

Tax Identification Number   

[    ]

 

Schedule A-30



--------------------------------------------------------------------------------

Purchaser Name    KNIGHTS OF COLUMBUS Name in which to register Note(s)   
KNIGHTS OF COLUMBUS

Note Registration Number(s); Principal Amount(s)

   RB-26; $15,000,000

Payment on account of Note(s)

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

Bank of New York

ABA #[    ]

Credit A/C: [    ]

Attn: P&I Dept.

A/C Name: [    ]

Account No. [    ]

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer:

 

Description of

Security:

 

PPN:

  

PATTERSON-UTI ENERGY, INC.

 

4.27% Series B Senior Notes due

June 14, 2022

 

703481 A@0

   Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.

Address / Fax # for notices related to payments

  

Knights of Columbus

FPA Account #[    ]

Attn: Investment Accounting Dept., 14th Floor,

One Columbus Plaza

New Haven, CT 06510-3326

Address / Fax # for all other notices   

Knights of Columbus

One Columbus Plaza

New Haven, CT 06510-3326

Attn: Investment Department, 19th Floor

Email: investments@kofc.org

Instructions re: delivery of Notes   

The Bank of New York Mellon

One Wall Street

Third Floor, Window “A”

New York, NY 10286

Attn: Mary Wong

Re: Knights of Columbus FPA Account No. [    ]

Signature block   

KNIGHTS OF COLUMBUS

 

By:                                              

Name:

Title:

Tax Identification Number   

[    ]

 

Schedule A-31



--------------------------------------------------------------------------------

Purchaser Name    MODERN WOODMEN OF AMERICA Name in which to register Note(s)   
MODERN WOODMEN OF AMERICA

Note Registration Number(s); Principal Amount(s)

   RB-27; $11,000,000

Payment on account of Note(s)

 

        Method

 

        Account information

  

 

Federal Funds Wire Transfer

 

The Northern Trust Company

50 South LaSalle Street

Chicago, IL 60675

ABA No. [    ]

Account Name: [    ]

Account No. [    ]

Ref: “Accompanying information” below

Accompanying information   

Name of Issuer:

 

Description of

Security:

 

PPN:

  

PATTERSON-UTI ENERGY, INC.

 

4.27% Series B Senior Notes due

June 14, 2022

 

703481 A@0

   Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.

Address / Fax # for notices related to payments

  

Modern Woodmen of America

Attn: Investment Accounting Department

1701 First Avenue

Rock Island, IL 61201

Fax: (309) 793-5688

Address / Fax # for all other notices   

Modern Woodmen of America

Attn: Investment Department

1701 First Avenue

Rock Island, IL 61201

Email: investments@modern-woodmen.org

Fax: (309) 793-5574

Instructions re Delivery of Notes   

Modern Woodmen of America

1701 1st Ave

Rock Island, IL 61201

Attn: Douglas A. Pannier

Signature Block   

MODERN WOODMEN OF AMERICA

 

By:                                              

Name:

Title:

Tax identification number   

[    ]

 

Schedule A-32



--------------------------------------------------------------------------------

Purchaser Name    LIFE INSURANCE COMPANY OF THE SOUTHWEST Name in which to
register Note(s)    LIFE INSURANCE COMPANY OF THE SOUTHWEST

Note registration number(s); principal amount(s)

   RB-28; $10,000,000

Payment on account of Note

 

        Method

 

        Account Information

  

 

Federal Funds Wire Transfer

 

J.P. Morgan Chase & Co.

New York, NY 10010

ABA # 021000021

Custody Account [    ]

Ref: “Accompanying Information” below.

Accompanying Information   

Name of Issuer:

 

Description of

Security:

 

PPN:

  

PATTERSON-UTI ENERGY, INC.

 

4.27% Series B Senior Notes due

June 14, 2022

 

703481 A@0

   Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.

Address / Fax # for notices related to payments

  

Life Insurance Company of the Southwest

c/o National Life Insurance Company

One National Life Drive

Montpelier, VT 05604

Attention: Private Placements

Fax: 802-223-9332

Address / Fax # for all other notices   

Life Insurance Company of the Southwest

c/o National Life Insurance Company

One National Life Drive

Montpelier, VT 05604

Attention: Private Placements

Fax: 802-223-9332

Email: shiggins@nationallife.com

Instructions re Delivery of Notes   

Life Insurance Company of the Southwest

c/o Sentinel Asset Management, Inc.

One National Life Drive

Montpelier, Vermont 05604

Attn: R. Scott Higgins

Signature Block   

LIFE INSURANCE COMPANY OF THE SOUTHWEST

 

By:                                                                          

Name:

Title:

Tax identification number   

[    ]

 

Schedule A-33



--------------------------------------------------------------------------------

Purchaser Name    AVIVA LIFE AND ANNUITY COMPANY Name in Which to Register
Note(s)    HARE & CO.

Registration number(s); principal amount(s)

   RB-29; $5,000,000

Payment on Account of Note(s)

 

        Method

 

        Account Information

  

 

Federal Funds Wire Transfer

 

The Bank of New York

New York, NY

ABA #021000018

Credit A/C# [    ]

A/C Name: [    ]

Custody Account Name: [    ]

Custody Account Number: [    ]

Ref: “Accompanying Information” below.

Accompanying Information   

Name of Issuer:

 

Description of

Security:

 

PPN:

  

PATTERSON-UTI ENERGY, INC.

 

4.27% Series B Senior Notes due

June 14, 2022

 

703481 A@0

   Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.

Address/Fax/Email for all Notices, including Financials, Compliance and Requests

  

PREFERRED REMITTANCE:

privateplacements@avivainvestors.com

 

Aviva Life and Annuity Company

c/o Aviva Investors North America, Inc.

215 10th Street, Suite 1000

Des Moines, IA 50309

Attn: Fixed Income Dept.

Instructions re: delivery of Notes   

The Bank of New York

One Wall Street, 3rd Floor

Window A

New York, NY 10286

FAO: Aviva Life and Annuity Co-Annuity, A/C #[    ]

Signature Block   

AVIVA LIFE AND ANNUITY COMPANY

By: Aviva Investors North America, Inc., its authorized attorney-in-fact

 

            By:                                                              

            Name:

            Title:

Tax Identification Number   

[    ] (Aviva Life and Annuity Company)

[    ] (Hare & Co.)

 

Schedule A-34



--------------------------------------------------------------------------------

Purchaser Name    CMFG LIFE INSURANCE COMPANY Name in Which to Register Note(s)
   TURNKEYS + CO

Registration number(s); principal amount(s)

   RB-30; $4,000,000

Payment on Account of Note(s)

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

State Street Bank

ABA #11000028

Account Name: [    ]

DDA#: [    ]

Reference Fund #ZT1E and “Accompanying information” below

Accompanying information   

Name of Issuer:

 

Description of

Security:

 

PPN:

  

PATTERSON-UTI ENERGY, INC.

 

4.27% Series B Senior Notes due

June 14, 2022

 

703481 A@0

   Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made. Address/Fax/Email for all notices   

Email: DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM

CMFG Life Insurance Company

c/o MEMBERS Capital Advisors, Inc.

5910 Mineral Point Road

Madison, WI 53705-4456

Attn: Allen Cantrell (al.cantrell@cunamutual.com)

John Petchler (john.petchler@cunamutual.com)

Jeremy Stark (jeremy.stark@cunamutual.com)

John Britt (john.britt@cunamutual.com)

Carrie Snell (carrie.snell@cunamutual.com)

 

Fax:    860-236-8228 (Allen Cantrell)

608-236-6224 (John Petchler)

608-238-2316 (Jeremy Stark)

608-236-8639 (Carrie Snell)

Instructions re Delivery of Note(s)   

State Street Bank

DTC/New York Window

55 Water Street

Plaza Level – 3rd Floor

New York, NY 10041

Attn: Robert Mendez

Ref: ZT1E / Turnkeys + CO

Signature Block   

CMFG LIFE INSURANCE COMPANY

By: MEMBERS Capital Advisors, Inc., acting as Investment Advisor

 

            By:                                                          

            Name: Allen R. Cantrell

            Title: Managing Director, Investments

Tax Identification Number   

[    ]

 

Schedule A-35



--------------------------------------------------------------------------------

Purchaser Name

   CUMIS INSURANCE SOCIETY, INC.

Name in Which to Register Note(s)

   TURNJETTY + CO.

Registration number(s); principal amount(s)

   RB-31; $1,000,000

Payment on Account of Note(s)

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

State Street Bank

ABA #11000028

Account Name: [    ]

DDA#: [    ]

Reference Fund #ZT1i and “Accompanying information” below

Accompanying Information

  

Name of Issuer:            PATTERSON-UTI ENERGY, INC.

 

Description of              4.27% Series B Senior Notes due

Security:                       June 14, 2022

 

PPN:                              703481 A@0

 

Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.

Address/Fax/Email for all notices

  

Email: DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM

 

CUMIS Insurance Society, Inc.

c/o MEMBERS Capital Advisors, Inc.

5910 Mineral Point Road

Madison, WI 53705-4456

Attn:         Allen Cantrell (al.cantrell@cunamutual.com)

                  John Petchler (john.petchler@cunamutual.com)

                   Jeremy Stark (jeremy.stark@cunamutual.com)

                  John Britt (john.britt@cunamutual.com)

                   Carrie Snell (carrie.snell@cunamutual.com)

 

Fax:           860-236-8228 (Allen Cantrell)

                  608-236-6224 (John Petchler)

                   608-238-2316 (Jeremy Stark)

                   608-236-8639 (Carrie Snell)

Instructions re: delivery of Notes

  

State Street Bank

DTC/New York Window

55 Water Street

Plaza Level – 3rd Floor

New York, NY 10041

Attn: Robert Mendez

Ref: ZT1i / Turnjetty + CO

Signature Block

  

CUMIS INSURANCE SOCIETY, INC.

By:        MEMBERS Capital Advisors, Inc., acting as Investment Advisor

 

              By:                                              
                                   

              Name:     Allen R. Cantrell

              Title:        Managing Director, Investments

Tax Identification Number

  

[    ]

 

Schedule A-36



--------------------------------------------------------------------------------

Purchaser Name    THE OHIO NATIONAL LIFE INSURANCE COMPANY Name in Which to
Register Note(s)    THE OHIO NATIONAL LIFE INSURANCE COMPANY Registration
number(s); principal amount(s)    RB-32; $4,000,000

Payment on Account of Note(s)

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

 

U.S. Bank N.A.

5th & Walnut Streets

Cincinnati, OH 45202

ABA #042000013

For credit to [    ]

Ref: “Accompanying Information” below.

Accompanying Information   

Name of Issuer:

 

Description of

Security:

 

PPN:

  

PATTERSON-UTI ENERGY, INC.

 

4.27% Series B Senior Notes due

June 14, 2022

 

703481 A@0

   Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made. Address/Fax for all notices   

The Ohio National Life Insurance Company

One Financial Way

Cincinnati, OH 45242

Attention: Investment Department

Fax: 513-794-4506

Instructions re: delivery of Notes   

The Ohio National Life Insurance Company

Attn: Investments

One Financial Way

Cincinnati, OH 45242

Attn: Jed Martin

Signature Block   

THE OHIO NATIONAL LIFE INSURANCE COMPANY

By:                                          
                                   

Name:

Title:

Tax Identification Number   

[    ]

 

Schedule A-37



--------------------------------------------------------------------------------

Purchaser Name    SENIOR HEALTH INSURANCE COMPANY OF PENNSYLVANIA Name in which
to register Note(s)    HARE & CO.

Note Registration Number(s); Principal Amount(s)

   RB-33; $2,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Senior Health Insurance Company of Pennsylvania

Bank of New York Mellon

One Wall Street

New York, NY 10286

ABA #021000018

Beneficiary: [    ]

Attn: PP P&I Dept.

Reference: Acct# [    ] – Sr. Health Insurance Co. of PA; CUSIP & DESCRIPTION,
And Breakdown (principal/income)

Accompanying information   

Name of Issuer:

 

Description of

Security:

 

PPN:

  

PATTERSON-UTI ENERGY, INC.

 

4.27% Series BSenior Notes due

June 14, 2022

 

703481 A@0

   Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.

Address/Fax/Email for notices related to payments

  

Senior Health Insurance Company of Pennsylvania

c/o Conning, Inc.

One Financial Plaza, 14th Floor

Hartford, CT 06103-2627

Attention: Sam O. Otchere

Phone: 860-299-2262

Facsimile: 860-299-0262

Email: Samuel.Otchere@Conning.com

 

With a copy of all notices and communication directed to:

 

Senior Health Insurance Company of Pennsylvania

c/o Conning, Inc.

One Financial Plaza, 13th Floor

Hartford, CT 06103-2627

Attention: Private Placement Unit

Phone: 860-299-2173

Facsimile: 860-299-2442

Email: Conning.Documents@Conning.com

 

Schedule A-38



--------------------------------------------------------------------------------

Purchaser Name    SENIOR HEALTH INSURANCE COMPANY OF PENNSYLVANIA

Address/Fax/Email for all other notices

  

Senior Health Insurance Company of Pennsylvania

c/o Conning, Inc.

One Financial Plaza, 14th Floor

Hartford, CT 06103-2627

Attention: Sam O. Otchere

Phone: 860-299-2262

Facsimile: 860-299-0262

Email: Samuel.Otchere@Conning.com

 

With a copy of all notices and communication directed to:

 

Senior Health Insurance Company of Pennsylvania

c/o Conning, Inc.

One Financial Plaza, 13th Floor

Hartford, CT 06103-2627

Attention: Private Placement Unit

Facsimile: 860-299-2442

Phone: 860-299-2173

Email: Conning.Documents@Conning.com

 

All legal notices and documentation should be directed to:

 

Senior Health Insurance Company of Pennsylvania

c/o Conning, Inc.

One Financial Plaza, 13th Floor

Hartford, CT 06103-2627

Attention: Vi R. Smalley

Phone: 860-299-2054

Facsimile: 860-299-0054

Email: Vi.Smalley@Conning.com

Instructions re Delivery of Notes   

Senior Health Insurance Company of Pennsylvania

c/o Conning, Inc.

One Financial Plaza, 13th Floor

Hartford, CT 06103-2627

Attn: Vi R. Smalley, Esq.

Tel: 860-299-2054

Fax: 860-299-0054

Email: vi.smalley@conning.com

Signature Block   

SENIOR HEALTH INSURANCE COMPANY OF PENNSYLVANIA

By: Conning, Inc., as Investment Manager

 

By:                                         

Name Samuel Otchere

Title: Vice President

Tax Identification Number   

[    ]

 

Schedule A-39



--------------------------------------------------------------------------------

Purchaser Name    PRIMERICA LIFE INSURANCE COMPANY Name in which to register
Note(s)    PRIMERICA LIFE INSURANCE COMPANY

Note Registration Number(s); Principal Amount(s)

   RB-34; $1,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Primerica Life Insurance Company

Account No. [    ]

Account Name: [    ]

FFC Acct Name: [    ]

FFC Acct# [    ]

JPMorgan Chase Bank

One Chase Manhattan Plaza

New York, New York 10081

ABA No. 021000021

Reference: CUSIP & DESCRIPTION, And Breakdown (principal/income)

Accompanying information   

Name of Issuer:

 

Description of

Security:

 

PPN:

  

PATTERSON-UTI ENERGY, INC.

 

4.27% Series B Senior Notes due

June 14, 2022

 

703481 A@0

   Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.

Address/Fax/Email for notices related to payments

  

Primerica Life Insurance Company

c/o Conning, Inc.

One Financial Plaza, 14th Floor

Hartford, CT 06103-2627

Attention: Sam O. Otchere

Phone: 860-299-2262

Facsimile: 860-299-0262

Email: Samuel.Otchere@Conning.com

 

With a copy of all notices and communication directed to:

 

Primerica Life Insurance Company

c/o Conning, Inc.

One Financial Plaza, 13th Floor

Hartford, CT 06103-2627

Attention: Private Placement Unit

Phone: 860-299-2173

Facsimile: 860-299-2442

Email: Conning.Documents@Conning.com

 

Schedule A-40



--------------------------------------------------------------------------------

Purchaser Name    PRIMERICA LIFE INSURANCE COMPANY

Address/Fax/Email for all other notices

  

Primerica Life Insurance Company

c/o Conning, Inc.

One Financial Plaza, 14th Floor

Hartford, CT 06103-2627

Attention: Sam O. Otchere

Phone: 860-299-2262

Facsimile: 860-299-0262

Email: Samuel.Otchere@Conning.com

 

With a copy of all notices and communication directed to:

 

Primerica Life Insurance Company

c/o Conning, Inc.

One Financial Plaza, 13th Floor

Hartford, CT 06103-2627

Attention: Private Placement Unit

Facsimile: 860-299-2442

Phone: 860-299-2173

Email: Conning.Documents@Conning.com

 

All legal notices and documentation should be directed to:

 

Primerica Life Insurance Company

c/o Conning, Inc.

One Financial Plaza, 13th Floor

Hartford, CT 06103-2627

Attention: Vi R. Smalley

Phone: 860-299-2054

Facsimile: 860-299-0054

Email: Vi.Smalley@Conning.com

Instructions re Delivery of Notes   

Primerica Life Insurance Company

c/o Conning, Inc.

One Financial Plaza, 13th Floor

Hartford, CT 06103-2627

Attn: Vi R. Smalley, Esq.

Tel: 860-299-2054

Fax: 860-299-0054

Email: vi.smalley@conning.com

Signature Block   

PRIMERICA LIFE INSURANCE COMPANY

By: Conning, Inc., as Investment Manager

 

By:                                         

Name Samuel Otchere

Title: Vice President

Tax Identification Number   

[    ]

 

Schedule A-41



--------------------------------------------------------------------------------

Schedule B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Accountant’s Certificate” is defined in Section 7.1(b).

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

“Agreement Accounting Principles” means GAAP, provided that, with respect to the
calculations for purposes of determining compliance with the covenants set forth
in Section 10.5 through Section 10.8, such term means generally accepted
accounting principles in effect as of the date of the Closing applied on a basis
consistent with that used in the preparation of the most recent audited
consolidated financial statements of the Company listed in Schedule 5.5.

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Blocked Person” is defined in Section 5.16(a).

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Houston, Texas are required or
authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its

 

Schedule B-1



--------------------------------------------------------------------------------

subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire (such right, an
“option right”), whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of 25% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing 25% or more of the combined voting power of
such securities.

“CISADA” means the United States Comprehensive Iran Sanctions, Accountability,
and Divestment Act of 2010.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” has the meaning specified in the introductory paragraph hereto or any
successor that becomes such in the manner prescribed in Section 10.2.

 

Schedule B-2



--------------------------------------------------------------------------------

“Confidential Information” is defined in Section 20.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for Federal, state, local and foreign income taxes (including
state franchise taxes based on income or similar taxes based on income) payable
by the Company and its Subsidiaries for such period, (c) depreciation, depletion
and amortization expense for such period and (d) other expenses of the Company
and its Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period and minus, to the
extent included in calculating such Consolidated Net Income, all non-cash items
increasing Consolidated Net Income for such period. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters, if the Company or any Subsidiary has had a material acquisition or
disposition during such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such material acquisition
or disposition had occurred on the first day of such period.

“Consolidated Funded Indebtedness” means, as of any date of determination,
Indebtedness of the Company and its Subsidiaries on a consolidated basis,
excluding (a) Indebtedness of the type described in clauses (b) (so long as such
amounts in such clause are contingent obligations), (c) and (g) of the
definition of Indebtedness; and (b) Guarantees in respect of Indebtedness
described in the foregoing clause (a).

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under Capital Leases that is treated as interest in accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Consolidated Net Worth” means, as of any date of determination, for the Company
and its Subsidiaries on a consolidated basis, Shareholders’ Equity of the
Company and its Subsidiaries on that date.

“Consolidated Total Assets” means, as of any date, the assets and properties of
the Company and its Subsidiaries as of such date, determined on a consolidated
basis in accordance with GAAP.

“Control Event” means the execution by all parties thereto of any written
agreement which, when fully performed by the parties thereto, would result in a
Change of Control.

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the

 

Schedule B-3



--------------------------------------------------------------------------------

possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Credit Parties” means, collectively, the Company and each Guarantor.

“Debt Prepayment Application” means, with respect to any Disposition under
Section 10.6(e) of any assets, the application by the Company or any Subsidiary,
as the case may be, of cash in an amount equal to the net proceeds with respect
to such Disposition to pay Senior Indebtedness (other than (a) Senior
Indebtedness owing to the Company or any of its Subsidiaries or any Affiliate
and (b) Senior Indebtedness in respect of any revolving credit or similar
facilities providing the Company or any Subsidiary with the right to obtain
loans or other extensions of credit from time to time, unless in connection with
such payment of Senior Indebtedness the availability of credit under such credit
facility is permanently reduced by an amount not less than the amount of such
prepayment), provided that in the course of making such application the Company
shall offer to prepay each outstanding Note, in accordance with Section 8.8, in
a principal amount which equals the Ratable Portion of such Note in respect of
such Disposition.

“Debt Prepayment Transfer” is defined in Section 8.8(a).

“Debt to Capitalization Ratio” means the ratio of Consolidated Funded
Indebtedness to Total Capital.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” with respect to any Note, has the meaning given in such Note.

“Disclosure Documents” is defined in Section 5.3.

“Disposition” is defined in Section 10.6.

“Domestic Subsidiary” means any Subsidiary of the Company that is not a Foreign
Subsidiary.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

 

Schedule B-4



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder, in each case, as amended from time to time.

“FERC” is defined in Section 5.17(b).

“Financing Documents” means this Agreement, the Notes, the Guaranty Agreement
and each other document, guaranty, instrument or agreement delivered in
connection with the transactions contemplated hereby, as each may be amended,
restated or otherwise modified from time to time.

“Foreign Subsidiary” means any Subsidiary of the Company that is incorporated
under the laws of a jurisdiction other than the United States, any State of the
United States or the District of Columbia and maintains the major portion of its
assets outside the United States.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“FPA” is defined in Section 5.17(b).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a) the government of

 

Schedule B-5



--------------------------------------------------------------------------------

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means (a) each Domestic Subsidiary of the Company party to the
Guaranty Agreement as of the date of Closing (other than Immaterial
Subsidiaries) and (b) each other Subsidiary of the Company or other entity that
becomes a Guarantor pursuant to Section 9.8; provided, however, any Person
constituting a Guarantor as described in any of the preceding clauses of this
definition shall cease to constitute a Guarantor when it is released from its
obligations under the Guaranty Agreement in accordance with Section 9.8(c).

“Guaranty Agreement” is defined in Section 1.2.

“Guaranty Joinder Agreement” is defined in Section 9.8(a).

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which

 

Schedule B-6



--------------------------------------------------------------------------------

is or shall be restricted, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.

“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired by the Company or any of its Subsidiaries in any and
all oil, gas and other liquid or gaseous hydrocarbon properties and interests,
including without limitation, mineral fee or lease interests, production sharing
agreements, concession agreements, license agreements, service agreements, risk
service agreements or similar Hydrocarbon interests granted by an appropriate
Governmental Authority, farmout, overriding royalty and royalty interests, net
profit interests, oil payments, production payment interests and similar
interests in Hydrocarbons, including any reserved or residual interests of
whatever nature.

“Hydrocarbons” means oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, helium, sulfur and all other minerals.

“Immaterial Subsidiary” means Ambar Lone Star Fluids Services LLC and any
Subsidiary having total assets (real or personal, tangible or intangible) of
less than $100,000.

“include”, “includes” and “including”, as used in any Financing Document, shall
be deemed to be followed by the phrase “without limitation”.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) (i) reimbursement obligations of such Person in respect of letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments; and (ii) contingent obligations of such
Person in respect of letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable to a Person in the
United States or Canada in the ordinary course of business and, in each case,
not past due for more than 60 days, and (ii) trade accounts payable to a Person
in a country other than the United States or Canada in the ordinary course of
business and, in each case, not past due for more than 120 days);

 

Schedule B-7



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Leases;

(g) Off-Balance Sheet Liabilities;

(h) obligations in respect of a forward sale of production for which such Person
has received payment in advance other than on ordinary trade terms;

(i) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, on a date certain and not subject to any contingencies, or at
the option of the holder of such Equity Interest, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(j) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“INHAM Exemption” is defined in Section 6.2(e).

“Intercompany Indebtedness” means Indebtedness owing by any Subsidiary to the
Company and/or a Subsidiary Guarantor.

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA for the period of the four prior fiscal quarters ending
on such date to (b) Consolidated Interest Charges for such period.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

Schedule B-8



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease having substantially
the same economic effect as any of the foregoing, upon or with respect to any
property or asset of such Person (including in the case of stock, stockholder
agreements, voting trust agreements and all similar arrangements).

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company or any
Guarantor to perform its obligations under any of the Financing Documents to
which it is a party, (c) the validity or enforceability of any of the Financing
Documents to which the Company is a party, or (d) the validity or enforceability
of any Financing Document to which a Guarantor is a party if such material
adverse effect constitutes a material adverse effect on the validity or
enforceability of the Financing Documents against the Company and the
Guarantors, considered as a whole.

“Memorandum” is defined in Section 5.3.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“Notes” is defined in Section 1.1.

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs.

 

Schedule B-9



--------------------------------------------------------------------------------

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred provided that such investment is ultimately due for repayment at
some date certain, and (ii) any other payment, recourse, repurchase, hold
harmless, indemnity or similar obligation of such Person or any of its
Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (A) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred nor (B) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); (b) any Synthetic Lease Obligation; (c) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (d) any other monetary obligation arising with respect to any
other transaction which (i) is characterized as indebtedness for tax purposes
but not for accounting purposes in accordance with GAAP or (ii) is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries (for purposes of this clause (d), any transaction structured to
provide tax deductibility as interest expense of any dividend, coupon or other
periodic payment will be deemed to be the functional equivalent of a borrowing).

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Oil and Gas Agreements” means operating agreements, processing agreements,
farm-out and farm-in agreements, development agreements, area of mutual interest
agreements, contracts for the gathering and/or transportation of oil and natural
gas, unitization agreements, pooling arrangements, joint bidding agreements,
joint venture agreements, participation agreements, surface use agreements,
service contracts, leases and subleases of Oil and Gas Properties or other
similar agreements which are customary in the oil and gas business, howsoever
designated, in each case made or entered into in the ordinary course of the oil
and gas business as conducted by the Company and its Subsidiaries.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the property now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including, without limitation, all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interest; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil in tanks and
all rents, issues, profits, proceeds, products, revenues and other income from
or attributable to the Hydrocarbon Interests; and (f) all tenements,
hereditaments, appurtenances and property in any manner appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, and any and all property,
now owned or hereinafter acquired and situated upon, used,

 

Schedule B-10



--------------------------------------------------------------------------------

held for use or useful in connection with the operating, working or development
of any of such Hydrocarbon Interests or property (excluding drilling rigs,
automotive equipment or other personal property which may be on such premises
for the purpose of drilling a well or for other similar temporary uses) and
including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Encumbrance” means:

(a) Liens for taxes, assessments or similar charges or unpaid utilities,
incurred in the ordinary course of business that are not yet delinquent;

(b) Liens of mechanics, materialmen, warehousemen, carriers, landlords,
repairmen or other like liens, securing obligations incurred in the ordinary
course of business that are not yet due and payable;

(c) Pledges or deposits in connection with or to secure workmen’s compensation,
unemployment insurance, pensions or other employee benefits or other social
security legislation entered into in the ordinary course of business;

(d) Encumbrances consisting of covenants, zoning restrictions, rights,
rights-of-way, easements, liens, governmental environmental permitting and
operation restrictions, operating restrictions under leases, or any other
restrictions on the use of real property, none of which materially impairs the
use of such property by the Company or its Subsidiaries in the operation of its
business, and none of which is violated in any material respect by existing or
proposed operations;

(e) Deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
like nature incurred in the ordinary course of business; and

(f) Liens incurred in the ordinary course of business that constitute banker’s
Liens, rights of set-off or similar rights and remedies as to deposit accounts
or other funds maintained with a depositary institution, whether arising by
operation of law or pursuant to contract;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

Schedule B-11



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Principal Credit Facility” means (a) the 2010 Bank Credit Agreement and (b) any
other agreement or facility providing credit availability in excess of
$100,000,000 to the Company and its Subsidiaries, in each case in clauses (a) or
(b) above, as such agreement or facility may be amended, restated, supplemented
or otherwise modified from time to time and together with increases,
refinancings and replacements thereof, in whole or in part.

“Priority Debt” means, as of any date, the sum (without duplication) of
(a) Indebtedness of the Company or any of its Subsidiaries secured by Liens not
otherwise permitted by Sections 10.5(a) through (i), and (b) Indebtedness of
Subsidiaries that are not Subsidiary Guarantors (except Indebtedness held by the
Company, a Subsidiary Guarantor or a Wholly-Owned Subsidiary).

“Proposed Prepayment Date” is defined in Section 8.7(c).

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

“Purchaser” is defined in the first paragraph of this Agreement.

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Ratable Portion” means, in respect of any holder of any Note upon any
Disposition under Section 10.6(e), an amount equal to the product of

(a) the net proceeds arising from such Disposition being offered to be applied
to the payment of Senior Indebtedness pursuant to Section 10.6(e)(iii)(B),
multiplied by

(b) a fraction, the numerator of which is the outstanding principal amount of
such holder’s Note, and the denominator of which is the aggregate outstanding
principal amount of all Senior Indebtedness at the time of such Disposition,
determined on a consolidated basis in accordance with GAAP.

 

Schedule B-12



--------------------------------------------------------------------------------

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means, at any time, the holders of a majority in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Senior Indebtedness” means the Notes and any Indebtedness of the Company or its
Subsidiaries that by its terms is not in any manner subordinated in right of
payment to any other unsecured Indebtedness of the Company or any Subsidiary.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.

“Source” is defined in Section 6.2.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Guarantor” means a Subsidiary which is a Guarantor.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

Schedule B-13



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Threshold Amount” means an amount, at each relevant time of determination,
equal to the greater of (a) $40,000,000 and (b) 1.00% of Consolidated Total
Assets (determined as of the end of the most recently completed fiscal quarter
for which financial statements have been provided).

“Total Capital” means, at any time, the sum of (a) Consolidated Funded
Indebtedness at such time and (b) Consolidated Net Worth as of the last day of
the most recently ended fiscal quarter of the Company.

“Transfer Prepayment Date” is defined in Section 8.8(a).

“Transfer Prepayment Offer” is defined in Section 8.8(a).

“2010 Bank Credit Agreement” means that certain Credit Agreement, dated as of
August 19, 2010, among the Company, the lenders from time to time parties
thereto, and Wells Fargo Bank, N.A., as Administrative Agent, as amended,
restated, supplemented, modified, refinanced, extended or replaced.

 

Schedule B-14



--------------------------------------------------------------------------------

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the Equity Interests (except directors’ qualifying shares and shares
required by applicable law to be owned by another Person) and voting interests
of which are owned by any one or more of the Company and the Company’s other
Wholly-Owned Subsidiaries at such time.

 

Schedule B-15



--------------------------------------------------------------------------------

SCHEDULE 5.3

DISCLOSURE MATERIALS

None.

 

Schedule 5.3



--------------------------------------------------------------------------------

SCHEDULE 5.4

SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK

Part (a) (i): Subsidiaries

 

Name

 

State of

Incorporation

or

Organization

 

Percent Owned

  

Owned by

Ambar Lone Star Fluid Services LLC   Texas   100% of the membership interests   
Patterson-UTI Energy, Inc. Patterson Petroleum LLC   Texas   100% of the
membership interests    Patterson-UTI Energy, Inc. Patterson-UTI Drilling Canada
Limited   Nova Scotia   100% of the common shares   

Patterson-UTI Drilling

International, Inc.

Patterson-UTI Drilling

Company LLC

  Texas   100% of the membership interests    Patterson-UTI Energy, Inc.

Patterson-UTI Drilling

International, Inc.

  Delaware   100% of the common stock   

Patterson-UTI Drilling

Company LLC

Patterson-UTI Management

Services, LLC

  Delaware   100% of the membership interests    Patterson-UTI Energy, Inc.
Universal Well Services, Inc.   Delaware   100% of the common stock   
Patterson-UTI Energy, Inc. Universal Pressure Pumping, Inc.   Delaware   100% of
the common stock    Patterson-UTI Energy, Inc.

Part (a)(ii):

Company Affiliates:

None.

Part (a)(iii):

Directors and Senior Officers

 

  1. Kenneth N. Berns, Director and Senior Vice President

 

  2. Charles O. Buckner, Director

 

  3. William Andrew Hendricks, Jr., Chief Operating Officer

 

  4. Curtis W. Huff, Director

 

  5. Terry H. Hunt, Director

 

Schedule 5.4



--------------------------------------------------------------------------------

  6. Kenneth R. Peak, Director

 

  7. Gregory W. Pipkin, Chief Accounting Officer and Assistant Secretary

 

  8. Mark S. Siegel, Chairman of the Board

 

  9. Cloyce A. Talbott, Director

 

  10. John E. Vollmer III, Senior Vice President — Corporate Development, Chief
Financial Officer and Treasurer

 

  11. Douglas J. Wall, President and Chief Executive Officer

 

  12. Seth D. Wexler, General Counsel and Secretary

Part (b):

None.

Part (d):

None.

 

Schedule 5.4



--------------------------------------------------------------------------------

SCHEDULE 5.5

FINANCIAL STATEMENTS

 

  1. The consolidated balance sheet of the Company and its Subsidiaries for the
fiscal year ended December 31, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year
of the Company and its Subsidiaries, including the notes thereto included in the
Company’s Annual Report on Form 10-K filed with the Securities and Exchange
Commission on February 10, 2012.

 

  2. The unaudited consolidated balance sheet of the Company and its
Subsidiaries as of March 31, 2012, and the related unaudited consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter, included in the Company’s Quarterly Report on Form 10-Q filed
with the Securities and Exchange Commission on April 30, 2012.

 

Schedule 5.5



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS

Part (a):

 

  1. Credit Agreement dated August 19, 2010 (the “Credit Agreement”) among
Patterson-UTI Energy, Inc., as borrower, Wells Fargo Bank, N.A., as
administrative agent, letter of credit issuer, swing line lender and lender, and
each of the other letter of credit issuer and lender parties thereto, with
outstanding principal amount under (i) the revolving credit facility of
$150,000,000 and (ii) the term loan facility of $87,500,000 and outstanding
letters of credit of $40,567,065. Each domestic subsidiary of Patterson-UTI
Energy, Inc. other than any immaterial subsidiary has agreed to unconditionally
guarantee all existing and future indebtedness and liabilities of Patterson-UTI
Energy, Inc. and the other guarantors arising under the Credit Agreement and
other loan documents.

 

  2. Note Purchase Agreement dated October 5, 2010 (the “2010 Note Purchase
Agreement”) among Patterson-UTI Energy, Inc., as issuer, and the purchasers
party thereto of the 4.97% Series A Senior Notes due October 5, 2020 issued
thereunder in the aggregate principal amount of $300,000,000 (the “2010 Notes”),
all of which principal amount currently is outstanding. Each domestic subsidiary
of Patterson-UTI Energy, Inc. other than any immaterial subsidiary has agreed to
unconditionally guarantee all existing and future indebtedness and liabilities
of Patterson-UTI Energy, Inc. and the other guarantors arising under the 2010
Note Purchase Agreement and other loan documents.

Part (b):

 

  1. If the Company or any Subsidiary of the Company grants a lien that is
permitted by a certain lien exception in the Credit Agreement or the 2010 Note
Purchase Agreement and that lien secures the Notes or the 2010 Notes, then each
of the Credit Agreement and the 2010 Note Purchase Agreement requires that the
Indebtedness under the Credit Agreement and its related loan documents and the
Indebtedness under the 2010 Note Purchase Agreement and its related loan
documents must, contemporaneously therewith, be equally and ratably secured by
all property subject to such lien securing the Notes and the 2010 Notes. A
comparable restriction exists in Section 10.5(j) of this Agreement and the 2010
Note Purchase Agreement.

Part (c):

 

  1. Pursuant to each of the Credit Agreement and the 2010 Note Purchase
Agreement, the ability of the Company to incur Indebtedness is indirectly
restricted (i) by compliance with customary financial ratio covenants and (ii),
in respect to secured Indebtedness, by customary lien restrictions.

 

Schedule 5.15



--------------------------------------------------------------------------------

SCHEDULE 10.5

EXISTING LIENS

 

Filing Number

 

Date Filed

 

Debtor(s)

 

Secured Party

 

Type of

Filing

 

Description of Collateral

07-0025091296*   7/25/2007   Patterson-UTI Energy, Inc. and Patterson-UTI
Drilling Company LLC (as assumed name)  

Lubbock National Bank

Lubbock, TX

  Financing Statement   WorkCentre copier leased by DivLend Equipment Leasing
L.L.C. 82370631*   7/3/2008   Universal Well Services, Inc.  

Cisco Systems Capital Corporation

Wayne, PA

  Financing Statement   Various Cisco IT, server and internet components
82887543*   8/25/2008   Patterson-UTI Energy, Inc.  

Xerox Corporation

Lewisville, TX

  Financing Statement   Five Xerox copiers 93988604**   12/14/2009   Universal
Well Services, Inc.  

Kemper Valve & Fittings Corp.

Wauconda, IL

  Financing Statement   All goods manufactured by Kemper Valve & Fittings Corp.
and delivered to or in possession of Universal Well Services, Inc., including,
without limitation certain valves, unions and fittings. 10-0009968841   4/8/2010
  Patterson-UTI Drilling Company LLC  

Associated Supply Company, Inc.

Lubbock, TX

  Financing Statement   One 2008 Model Link Belt 30 Ton Rough Terrain Crane and
one 2003 Model Link Belt 50 Ton Rough Terrain Crane 14136381*   10/26/2011  
Universal Well Services, Inc.  

Cisco Systems Capital Corporation

Wayne, PA

  Financing Statement   Various Cisco IT, server and internet components
02864332*   8/16/2010   Universal Well Services, Inc.  

US Bancorp

Marshall, MN

  Financing Statement   1 2830C CXC022619 08-0018673477   6/3/2008   Ambar Lone
Star Fluid Services LP LLLP  

US Bancorp

Marshall, MN

  Financing Statement   1 Estudio 2500C CBC839244 08-0019920988   6/12/2008  
Ambar Lone Star Fluid Services LP LLLP  

US Bancorp

Marshall, MN

  Financing Statement   1 Estudio283 CUB840745 08-0021233392   6/24/2008   Ambar
Lone Star Fluid Services LP LLLP  

US Bancorp

Marshall, MN

  Financing Statement   1 Estudio283 CUE843781

Patterson-UTI Drilling Company LLC was advised that it owed an amount to the
Commonwealth of Pennsylvania Department of Revenue. After confirming the amount
owed with the Department of Revenue, Patterson-UTI Drilling Company LLC paid
$19,126.00 to the

 

Schedule 10.5



--------------------------------------------------------------------------------

Department of Revenue on May 31, 2012. The Department of Revenue has indicated
that the formal lien termination procedure is in progress but that it may not be
completed until as late as July 19, 2012; but, in any event, the Company is
advised by the Department of Revenue that no outstanding and owed payments for
which the lien was filed remain unpaid.

 

Schedule 10.5



--------------------------------------------------------------------------------

EXHIBIT 1.1

Form of Series B Senior Note

PATTERSON-UTI ENERGY, INC.

4.27% Series B Senior Note Due June 14, 2022

 

No. RB-[            ]    [Date] $[            ]    PPN: 703481 A@0

For Value Received, the undersigned, PATTERSON-UTI ENERGY, INC., a corporation
organized and existing under the laws of the State of Delaware (herein called
the “Company”), hereby promises to pay to [            ], or registered assigns,
the principal sum of [            ] DOLLARS (or so much thereof as shall not
have been prepaid) on June 14, 2022, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance hereof at the
rate of 4.27% per annum from the date hereof, payable semiannually, on the 5th
day of April and October in each year, commencing with the April or October next
succeeding the date hereof, and on the maturity date hereof, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, on any overdue payment of interest and, during the continuance of an Event
of Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum (the “Default Rate”) from time to time equal to the
greater of (i) 6.27% or (ii) 2.00% over the rate of interest publicly announced
by Wells Fargo Bank, N.A. from time to time in New York, New York as its “base”
or “prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
office of Wells Fargo Bank, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

This Note is one of the Series B Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated June 14, 2012 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 1.1-1



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

PATTERSON-UTI ENERGY, INC. By:     Name: Title:

 

Exhibit 1.1-2



--------------------------------------------------------------------------------

EXHIBIT 1.2

FORM OF GUARANTY AGREEMENT

See Attached.

 

Exhibit 1.2-1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

GUARANTY AGREEMENT

Dated as of June 14, 2012

of

Patterson-UTI Drilling International, Inc.

Universal Well Services, Inc.

Patterson-UTI Management Services, LLC

Patterson Petroleum LLC

Patterson-UTI Drilling Company LLC

Universal Pressure Pumping, Inc.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1

  

GUARANTY

     1   

SECTION 2

  

OBLIGATIONS ABSOLUTE

     2   

SECTION 3

  

WAIVER

     3   

SECTION 4

  

OBLIGATIONS UNIMPAIRED

     4   

SECTION 5

  

SUBROGATION AND SUBORDINATION

     4   

SECTION 6

  

REINSTATEMENT OF GUARANTY

     5   

SECTION 7

  

RANK OF GUARANTY

     6   

SECTION 8

  

INFORMATION REGARDING THE COMPANY

     6   

SECTION 9

  

TERM OF GUARANTY AGREEMENT

     6   

SECTION 10

  

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     6   

SECTION 11

  

AMENDMENT AND WAIVER

     7   

SECTION 11.1 Requirements

     7   

SECTION 11.2 Solicitation of Holders of Notes

     7   

SECTION 11.3 Binding Effect

     7   

SECTION 11.4 Notes Held By Company, Etc

     7   

SECTION 12

  

Notices

     8   

SECTION 13

  

Miscellaneous

     8   

SECTION 13.1 Successors and Assigns; Joinder

     8   

SECTION 13.2 Severability

     8   

SECTION 13.3 Construction

     8   

SECTION 13.4 Further Assurances

     9   

SECTION 13.5 Governing Law

     9   

SECTION 13.6 Jurisdiction and Process; Waiver of Jury Trial

     9   

SECTION 13.7 Reproduction Of Documents; Execution

     9   

Exhibit A

  

Guarantor Supplement

  

 

 

-i-



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT, dated as of June 14, 2012 (this “Guaranty Agreement”),
is made by each of the undersigned (each a “Guarantor” and, together with each
of the other signatories hereto and any other entities from time to time parties
hereto pursuant to Section 13.1 hereof, the “Guarantors”) in favor of the
Purchasers (as defined below) and the other holders from time to time of the
Notes (as defined below). The Purchasers and such other holders are herein
collectively called the “holders” and individually a “holder”.

PRELIMINARY STATEMENTS:

I. Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”), is
entering into a Note Purchase Agreement dated June 14, 2012 (as amended,
modified, supplemented or restated from time to time, the “Note Agreement”) with
the Persons listed on the signature pages thereto (the “Purchasers”)
simultaneously with the delivery of this Guaranty Agreement. Capitalized terms
used herein have the meanings specified in the Note Agreement unless otherwise
defined herein.

II. The Company has authorized the issuance and sale, pursuant to the Note
Agreement, of its 4.27% Series B Senior Notes due June 14, 2022 in the aggregate
principal amount of $300,000,000 (the “Initial Notes”). The Initial Notes and
any other notes that may from time to time be issued pursuant to the Note
Agreement (including any notes issued in substitution for any of the Initial
Notes and such other notes) are herein collectively called the “Notes” and
individually a “Note”.

III. It is a condition to the agreement of the Purchasers to purchase the Notes
that this Guaranty Agreement shall have been executed and delivered by each
Guarantor and shall be in full force and effect.

IV. Each Guarantor will receive direct and indirect benefits from the financing
arrangements contemplated by the Note Agreement. The board of directors or
similar governing body of each Guarantor has determined that the incurrence of
such obligations is in the best interests of such Guarantor.

NOW THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Note Agreement and the purchase of the Notes by each of the
Purchasers, each Guarantor hereby covenants and agrees with, and represents and
warrants to each of the holders as follows:

SECTION 1 GUARANTY.

Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder the due and punctual payment
in full of (a) the principal of, Make-Whole Amount, if any, and interest on
(including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), and any other amounts due under, the
Notes when and as the same shall become due and payable (whether at stated
maturity or by required or optional prepayment or by acceleration or otherwise)
and (b) any other sums which may become due



--------------------------------------------------------------------------------

under the terms and provisions of the Notes, the Note Agreement or any other
instrument referred to therein (all such obligations described in clauses
(a) and (b) above are herein called the “Guaranteed Obligations”). The guaranty
in the preceding sentence is an absolute, present and continuing guaranty of
payment and not of collectibility and is in no way conditional or contingent
upon any attempt to collect from the Company or any other guarantor of the Notes
(including, without limitation, any other Guarantor hereunder) or upon any other
action, occurrence or circumstance whatsoever. In the event that the Company
shall fail so to pay any of such Guaranteed Obligations, each Guarantor agrees
to pay the same when due to the holders entitled thereto, without demand,
presentment, protest or notice of any kind, in lawful money of the United States
of America, pursuant to the requirements for payment specified in the Notes and
the Note Agreement. Each default in payment of any of the Guaranteed Obligations
shall give rise to a separate cause of action hereunder and separate suits may
be brought hereunder as each cause of action arises. Each Guarantor agrees that
the Notes issued in connection with the Note Agreement may (but need not) make
reference to this Guaranty Agreement.

Each Guarantor agrees to pay each holder’s costs and expenses (including
attorneys’ fees) which such holder may incur as a consequence of enforcing or
defending (or determining whether or how to enforce or defend) the provisions of
this Guaranty Agreement.

Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may guarantee the obligations and Indebtedness under and in respect of the
Notes and the Note Agreement.

Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum Guaranteed Amount.
Such amendment shall not require the written consent of any Guarantor or any
holder and shall be deemed to have been automatically consented to by each
Guarantor and each holder. Each Guarantor agrees that the Guaranteed Obligations
may at any time exceed the Maximum Guaranteed Amount without affecting or
impairing the obligation of such Guarantor. “Maximum Guaranteed Amount” means as
of the date of determination with respect to a Guarantor, the lesser of (a) the
amount of the Guaranteed Obligations outstanding on such date and (b) the
maximum amount that would not render such Guarantor’s liability under this
Guaranty Agreement subject to avoidance under Section 548 of the United States
Bankruptcy Code (or any successor provision) or any comparable provision of
applicable state law.

SECTION 2 OBLIGATIONS ABSOLUTE.

The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement or any other instrument referred to therein, shall
not be subject to any counterclaim, setoff, deduction or defense based upon any
claim such Guarantor may have against the Company or any holder or otherwise,
and shall remain in full force and effect without regard to, and shall not

 

-2-



--------------------------------------------------------------------------------

be released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not such Guarantor shall have any knowledge or notice
thereof), other than as provided in the Note Agreement, including, without
limitation: (a) any amendment to, modification of, supplement to or restatement
of the Notes, the Note Agreement or any other instrument referred to therein (it
being agreed that the obligations of each Guarantor hereunder shall apply to the
Notes, the Note Agreement or any such other instrument as so amended, modified,
supplemented or restated) or any assignment or transfer of any thereof or of any
interest therein, or any furnishing, acceptance or release of any security for
the Notes or the addition, substitution or release of any other Guarantor or any
other entity or other Person primarily or secondarily liable in respect of the
Guaranteed Obligations; (b) any waiver, consent, extension, indulgence or other
action or inaction under or in respect of the Notes, the Note Agreement or any
other instrument referred to therein; (c) any bankruptcy, insolvency,
arrangement, reorganization, readjustment, composition, liquidation or similar
proceeding with respect to the Company or its property; (d) any merger,
amalgamation or consolidation of any Guarantor or of the Company into or with
any other Person or any sale, lease or transfer of any or all of the assets of
any Guarantor or of the Company to any Person; (e) any failure on the part of
the Company for any reason to comply with or perform any of the terms of any
other agreement with any Guarantor; (f) any failure on the part of any holder to
obtain, maintain, register or otherwise perfect any security; or (g) any other
event or circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor (whether or not similar to the foregoing),
and in any event however material or prejudicial it may be to any Guarantor or
to any subrogation, contribution or reimbursement rights any Guarantor may
otherwise have. Each Guarantor covenants that its obligations hereunder will not
be discharged except by indefeasible payment in full in cash of all of the
Guaranteed Obligations and all other obligations hereunder or its release from
its obligations hereunder as provided in Section 9.8 of the Note Agreement.

SECTION 3 WAIVER.

Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement or any other instrument referred to therein, and
of any of the matters referred to in Section 2 hereof, (b) all notices which may
be required by statute, rule of law or otherwise to preserve any of the rights
of any holder against such Guarantor, including, without limitation, presentment
to or demand for payment from the Company or any Guarantor with respect to any
Note, notice to the Company or to any Guarantor of default or protest for
nonpayment or dishonor and the filing of claims with a court in the event of the
bankruptcy of the Company, (c) any right to require any holder to enforce,
assert or exercise any right, power or remedy including, without limitation, any
right, power or remedy conferred in the Note Agreement or the Notes, (d) any
requirement for diligence on the part of any holder and (e) any other act or
omission or thing or delay in doing any other act or thing which might in any
manner or to any extent vary the risk of such Guarantor or otherwise operate as
a discharge of such Guarantor or in any manner lessen the obligations of such
Guarantor hereunder.

 

-3-



--------------------------------------------------------------------------------

SECTION 4 OBLIGATIONS UNIMPAIRED.

Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes, the Note
Agreement or any other instrument referred to therein; (b) to change any of the
representations, covenants, events of default or any other terms or conditions
of or pertaining to the Notes, the Note Agreement or any other instrument
referred to therein, including, without limitation, decreases or increases in
amounts of principal, rates of interest, the Make-Whole Amount or any other
obligation; (c) to take and hold security for the payment of the Notes, the Note
Agreement or any other instrument referred to therein, for the performance of
this Guaranty Agreement or otherwise for the Indebtedness guaranteed hereby and
to exchange, enforce, waive, subordinate and release any such security; (d) to
apply any such security and to direct the order or manner of sale thereof as the
holders in their sole discretion may determine; (e) to obtain additional or
substitute endorsers or guarantors or release any other Guarantor or any other
Person or entity primarily or secondarily liable in respect of the Guaranteed
Obligations; (f) to exercise or refrain from exercising any rights against the
Company, any Guarantor or any other Person; and (g) to apply any sums, by
whomsoever paid or however realized, to the payment of the Guaranteed
Obligations and all other obligations owed hereunder. The holders shall have no
obligation to proceed against any additional or substitute endorsers or
guarantors or to pursue or exhaust any security provided by the Company, such
Guarantor or any other Guarantor or any other Person or to pursue any other
remedy available to the holders.

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Agreement, and such Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.

SECTION 5 SUBROGATION AND SUBORDINATION.

(a) Each Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been indefeasibly paid in full in cash.

(b) Each Guarantor hereby subordinates the payment of all Indebtedness and other
obligations of the Company or any other guarantor of the Guaranteed Obligations
owing to such Guarantor, whether now existing or hereafter arising, including,
without limitation, all rights and claims described in clause (a) of this
Section 5, to the indefeasible payment in full in cash of all

 

-4-



--------------------------------------------------------------------------------

of the Guaranteed Obligations. If the Required Holders so request, any such
Indebtedness or other obligations shall be enforced and performance received by
such Guarantor as trustee for the holders and the proceeds thereof shall be paid
over to the holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement. Notwithstanding the foregoing, so long as no Default or Event of
Default has occurred and is continuing, this Guaranty Agreement shall not limit
any Guarantor’s right to receive payment from the Company or any other Guarantor
on account of any obligations or indebtedness of the Company or any other
Guarantor owing to such Guarantor.

(c) If any amount or other payment is made to or accepted by any Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty
Agreement.

(d) Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Note Agreement and
that its agreements set forth in this Guaranty Agreement (including this
Section 5) are knowingly made in contemplation of such benefits.

(e) Each Guarantor hereby agrees that, to the extent that a Guarantor shall have
paid an amount hereunder to any holder that is greater than the net value of the
benefits received, directly or indirectly, by such paying Guarantor as a result
of the issuance and sale of the Notes (such net value, its “Proportionate
Share”), such paying Guarantor shall, subject to Section 5(a) and 5(b), be
entitled to contribution from any Guarantor that has not paid its Proportionate
Share of the Guaranteed Obligations. Any amount payable as a contribution under
this Section 5(e) shall be determined as of the date on which the related
payment is made by such Guarantor seeking contribution and each Guarantor
acknowledges that the right to contribution hereunder shall constitute an asset
of such Guarantor to which such contribution is owed. Notwithstanding the
foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Note Agreement or any other document,
instrument or agreement executed in connection therewith, and each Guarantor
shall remain jointly and severally liable for the full payment and performance
of the Guaranteed Obligations.

SECTION 6 REINSTATEMENT OF GUARANTY.

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other

 

-5-



--------------------------------------------------------------------------------

guarantors or any part of its or their property, or otherwise, all as though
such payments had not been made.

SECTION 7 RANK OF GUARANTY.

Each Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu in right of payment,
without preference or priority, with all other unsecured and unsubordinated
Indebtedness of such Guarantor now or hereafter existing.

SECTION 8 INFORMATION REGARDING THE COMPANY.

EACH GUARANTOR NOW HAS AND WILL CONTINUE TO HAVE INDEPENDENT MEANS OF OBTAINING
INFORMATION CONCERNING THE AFFAIRS, FINANCIAL CONDITION AND BUSINESS OF THE
COMPANY. No holder shall have any duty or responsibility to provide any
Guarantor with any credit or other information concerning the affairs, financial
condition or business of the Company which may come into possession of the
holders. Each Guarantor has executed and delivered this Guaranty Agreement
without reliance upon any representation by the holders including, without
limitation, with respect to (a) the due execution, validity, effectiveness or
enforceability of any instrument, document or agreement evidencing or relating
to any of the Guaranteed Obligations or any loan or other financial
accommodation made or granted to the Company, (b) the validity, genuineness,
enforceability, existence, value or sufficiency of any property securing any of
the Guaranteed Obligations or the creation, perfection or priority of any lien
or security interest in such property or (c) the existence, number, financial
condition or creditworthiness of other guarantors or sureties, if any, with
respect to any of the Guaranteed Obligations.

SECTION 9 TERM OF GUARANTY AGREEMENT.

This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged except as provided for in Section 9.8 of the Note Agreement or
until such time as all of the Guaranteed Obligations and all other obligations
hereunder shall be indefeasibly paid in full in cash and shall be subject to
reinstatement pursuant to Section 6.

SECTION 10 SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of a Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantors and supersedes all prior agreements and understandings
relating to the subject matter hereof.

 

-6-



--------------------------------------------------------------------------------

SECTION 11 AMENDMENT AND WAIVER.

SECTION 11.1 REQUIREMENTS. Except as otherwise provided in the fourth paragraph
of Section 1 of this Guaranty Agreement, this Guaranty Agreement may be amended,
and the observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of each Guarantor and
the Required Holders, except that no amendment or waiver (a) of any of the first
three paragraphs of Section 1 or any of the provisions of Section 2, 3, 4, 5, 6,
7, 9 or 11 hereof, or any defined term (as it is used therein), or (b) which
results in the limitation of the liability of any Guarantor hereunder (except to
the extent provided in the fourth paragraph of Section 1 of this Guaranty
Agreement) will be effective as to any holder unless consented to by such holder
in writing.

SECTION 11.2 SOLICITATION OF HOLDERS OF NOTES.

(a) Solicitation. Each Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 11.2 to each holder promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.

(b) Payment. The Guarantors will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.

SECTION 11.3 BINDING EFFECT. Any amendment or waiver consented to as provided in
this Section 11 applies equally to all holders and is binding upon them and upon
each future holder and upon each Guarantor without regard to whether any Note
has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant or agreement not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between a Guarantor and the holder nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any holder. As used herein, the term “this Guaranty Agreement” and references
thereto shall mean this Guaranty Agreement as it may be amended, modified,
supplemented or restated from time to time.

SECTION 11.4 NOTES HELD BY COMPANY, ETC. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Guaranty Agreement, or have directed the
taking of any action provided herein to be taken upon the direction of the
holders of a specified percentage of the aggregate principal

 

-7-



--------------------------------------------------------------------------------

amount of Notes then outstanding, Notes directly or indirectly owned by any
Guarantor, the Company or any of their respective Affiliates shall be deemed not
to be outstanding.

SECTION 12 NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(a) if to any Guarantor, to c/o the Company at the address for communications to
the Company provided for in Section 18 of the Note Agreement, or such other
address as such Guarantor shall have specified to the holders in writing, or

(b) if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule A to the Note Agreement, or such other
address as such holder shall have specified to the Guarantors in writing.

SECTION 13 MISCELLANEOUS.

SECTION 13.1 SUCCESSORS AND ASSIGNS; JOINDER. All covenants and other agreements
contained in this Guaranty Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and
permitted assigns whether so expressed or not. It is agreed and understood that
any Person may become a Guarantor hereunder by executing a Guarantor Supplement
substantially in the form of Exhibit A attached hereto and delivering the same
to the Holders. Any such Person shall thereafter be a “Guarantor” for all
purposes under this Guaranty Agreement.

SECTION 13.2 SEVERABILITY. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.

SECTION 13.3 CONSTRUCTION. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and

 

-8-



--------------------------------------------------------------------------------

definitions in the singular shall be read and construed as though in the plural
and vice versa, and words in the masculine, neuter or feminine gender shall be
read and construed as though in either of the other genders where the context so
requires.

SECTION 13.4 FURTHER ASSURANCES. Each Guarantor agrees to execute and deliver
all such instruments and take all such action as the Required Holders may from
time to time reasonably request in order to effectuate fully the purposes of
this Guaranty Agreement.

SECTION 13.5 GOVERNING LAW. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

SECTION 13.6 JURISDICTION AND PROCESS; WAIVER OF JURY TRIAL.

(a) Each Guarantor irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Guaranty Agreement. To the fullest extent permitted by applicable law, each
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) Each Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in
Section 13.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 12 or at such other address
of which such holder shall then have been notified pursuant to Section 12. Each
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 13.6 shall affect the right of any holder to serve
process in any manner permitted by law, or limit any right that the holders may
have to bring proceedings against any Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

(d) THE GUARANTORS AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH.

SECTION 13.7 REPRODUCTION OF DOCUMENTS; EXECUTION. This Guaranty Agreement may
be reproduced by any holder by any photographic, photostatic,

 

-9-



--------------------------------------------------------------------------------

electronic, digital, or other similar process and such holder may destroy any
original document so reproduced. Each Guarantor agrees and stipulates that, to
the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 13.7 shall not prohibit any
Guarantor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction. A facsimile or
electronic transmission of the signature page of a Guarantor shall be as
effective as delivery of a manually executed counterpart hereof and shall be
admissible into evidence for all purposes.

[INTENTIONALLY LEFT BLANK—SIGNATURE PAGE FOLLOWS]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.

PATTERSON-UTI DRILLING INTERNATIONAL, INC.

UNIVERSAL WELL SERVICES, INC.

PATTERSON-UTI MANAGEMENT SERVICES, LLC

PATTERSON PETROLEUM LLC

PATTERSON-UTI DRILLING COMPANY LLC

UNIVERSAL PRESSURE PUMPING, INC.

By:                                                                  

Name:

Title:

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTOR SUPPLEMENT

THIS GUARANTOR SUPPLEMENT (this “Guarantor Supplement”), dated as of
[            , 20    ] is made by [            ], a [            ] (the
“Additional Guarantor”), in favor of the holders from time to time of the Notes
issued pursuant to the Note Agreement described below.

PRELIMINARY STATEMENTS:

I. Pursuant to the Note Purchase Agreement dated June 14, 2012 (as amended,
modified, supplemented or restated from time to time, the “Note Agreement”), by
and among Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”),
and the Persons listed on the signature pages thereto (the “Purchasers”), the
Company has issued and sold its 4.27% Series B Senior Notes due June 14, 2022 in
the aggregate principal amount of $300,000,000 (the “Initial Notes”). The
Initial Notes and any other notes that may from time to time be issued pursuant
to the Note Agreement (including any notes issued in substitution for any of the
Initial Notes and such other notes) are herein collectively called the “Notes”
and individually a “Note”.

II. The Company is required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Guarantor Supplement in order to cause the
Additional Guarantor to become a Guarantor under the Guaranty Agreement dated as
of June 14, 2012 executed by certain Subsidiaries of the Company (together with
each entity that from time to time becomes a party thereto by executing a
Guarantor Supplement pursuant to Section 13.1 thereof, collectively, the
“Guarantors”) in favor of each holder from time to time of any of the Notes (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty Agreement”).

III. The Additional Guarantor has received and will receive substantial direct
and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder.

IV. Capitalized terms used and not otherwise defined herein have the definitions
set forth in the Note Agreement.

NOW THEREFORE, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:

The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement. Without limiting the
foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guaranty Agreement, guarantees to the holders from
time to time of the Notes the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of all Guaranteed Obligations (as
defined in Section 1 of the Guaranty Agreement) in the same manner and to the
same extent as is provided in the Guaranty Agreement, (b) accepts and agrees to

 

-12-



--------------------------------------------------------------------------------

perform and observe all of the covenants set forth therein, (c) waives the
rights set forth in Section 3 of the Guaranty Agreement, (d) makes, as of the
date hereof and only as to itself, each of the representations and warranties
set forth in Section 5 of the Note Agreement that is applicable to the
Additional Guarantor, and (e) waives the rights, submits to jurisdiction, and
waives service of process as described in Section 13.6 of the Guaranty
Agreement.

Notice of acceptance of this Guarantor Supplement and of the Guaranty Agreement,
as supplemented hereby, is hereby waived by the Additional Guarantor.

The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 12 of the Guaranty Agreement is set
forth below.

IN WITNESS WHEREOF, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.

 

[NAME OF GUARANTOR] By:     Name:   Title:  

 

  [Notice Address for such Guarantor           ]  

 

-13-



--------------------------------------------------------------------------------

EXHIBIT 4.4(a)

FORM OF OPINION OF SPECIAL COUNSEL

TO THE COMPANY

1.(a) Each of Company and the Delaware Corporate Guarantors (i) is a corporation
validly existing and in good standing under the General Corporation Law of the
State of Delaware (the “DGCL”) and (ii) has the corporate power and authority to
execute and deliver each Financing Document to which it is a party and to
perform its obligations under the provisions thereof.

(b) The Delaware LLC Guarantor (i) is a limited liability company validly
existing and in good standing under the Delaware Limited Liability Company Act
(6 Del.C.) §§ 18-101, et seq.) (the “DLLC Act”) and (ii) has the limited
liability company power and authority to execute and deliver each Financing
Document to which it is a party and to perform its obligations under the
provisions thereof.

(c) Each of the Texas LLC Guarantors (i) is a limited liability company validly
existing and in good standing under the laws of the State of Texas and (ii) has
the limited liability company power and authority to execute and deliver each
Financing Document to which it is a party and to perform its obligations under
the provisions thereof.

2. The Agreement has been duly authorized, executed and delivered by Company
and, under the laws of the State of New York, constitutes a legal, valid and
binding obligation of Company, enforceable against Company in accordance with
its terms.

3. The Notes being purchased by you at the Closing have been duly authorized,
executed and delivered by Company and, under the laws of the State of New York,
constitute legal, valid and binding obligations of Company, enforceable against
Company in accordance with their respective terms.

4. The Guaranty Agreement has been duly authorized, executed and delivered by
each Guarantor and, under the laws of the State of New York, constitutes a
legal, valid and binding obligation of each Guarantor, enforceable against each
Guarantor in accordance with its terms.

5. No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required to be obtained or made
by Company or any Guarantor pursuant to any statute, rule or regulation
applicable to Company or any Guarantor, as the case may be, as a condition to
the execution, delivery or performance by Company or any Guarantor of any
Financing Document to which it is a party.

6.(a) It is not necessary to register the offer, sale or issuance of the Notes
or Guaranty Agreement under the Securities Act of 1933, as amended, in
connection with the offer, sale and delivery (i) of the Notes by Company to you
at the Closing or (ii) the Guaranty Agreement by each Guarantor to you at the
Closing, in each case as contemplated by the Financing Documents.

(b) It is not necessary to qualify an indenture under the Trust Indenture Act of
1939, as amended, in connection with the offer, sale and delivery of (i) the
Notes by Company to you at the Closing or (ii) the Guaranty Agreement by each
Guarantor to you at the Closing, in each case as contemplated by the Financing
Documents.

7. The execution and delivery by Company and Guarantors of the Financing
Documents to which Company or such Guarantor is a party, and the performance by
Company and Guarantors of their respective obligations pursuant to the Financing
Documents to which Company or such Guarantor is a party, will not, (a) result in
any breach of, or constitute a default under, or result in the creation of any
Lien on any property of Company or any Guarantor under, any existing obligations
of Company or any Guarantor pursuant to the express provisions of any agreement
or

 



--------------------------------------------------------------------------------

instrument that is filed as an exhibit to Company’s Annual Report on Form 10-K
for the year ended December 31, 2011 or Company’s Quarterly Report on Form 10-Q
for the quarterly period ended March 31, 2012, or (b) violate (i) any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
which is known by us to be applicable to Company or any Guarantor, (ii) any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to Company or any Guarantor, or (iii) the corporate charter
or by-laws, or any other similar governance instrument, of Company or any
Guarantor, as the case may be.

8. Neither Company nor any Guarantor is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

9. Assuming Company uses the proceeds of the Notes solely for the purposes
identified in, and complies with the provisions of, Section 5.14 of the
Agreement, no proceeds of the Notes will be used by the Company in violation of
Regulation T, U or X of the Board of Governors of the United States Federal
Reserve System, 12 CFR, Part 220, Part 221 and Part 224, respectively.

 

Exhibit 1.1-2



--------------------------------------------------------------------------------

EXHIBIT 4.4(b)

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

See Attached.



--------------------------------------------------------------------------------

June 14, 2012

TO THE PURCHASERS SET FORTH

ON ANNEX 1 HERETO

 

Re: Patterson-UTI Energy, Inc.

Ladies and Gentlemen:

We have acted as special counsel for each of the Purchasers named on Annex 1
hereto (the “Purchasers”) in connection with that certain Note Purchase
Agreement, dated June 14, 2012 (the “Purchase Agreement”), by and among
Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”), and the
Purchasers. The Purchase Agreement provides, among other things, for the
issuance and sale by the Company, and the purchase by the Purchasers, of
$300,000,000 aggregate principal amount of the Company’s 4.27% Series B Senior
Notes due June 14, 2022 (the “Notes”).

Capitalized terms used herein, and not defined herein, have the respective
meanings ascribed to them pursuant to the terms of the Purchase Agreement.

This opinion is delivered to you pursuant to Section 4.4(b) of the Purchase
Agreement. Our representation of the Purchasers has been as special counsel for
the purposes stated above.

As to all matters of fact (including factual conclusions and characterizations
and descriptions of purpose, intention or other state of mind), we have relied,
with your permission, entirely upon:

 

  (1) the representations and warranties of the Company, the Subsidiary
Guarantors (as defined below) and the Purchasers set forth in the Purchase
Agreement, and the other documents listed below;

 

  (2) certificates of public officials and of certain officers of the Company
and the Subsidiary Guarantors delivered in connection with the Closing and the
Offeree Letter (defined below);

and have assumed, without independent inquiry, the accuracy of those
representations, warranties, certificates and Offeree Letter.

In connection with this opinion, we have examined originals or copies of the
following documents:

 

  (a) the Purchase Agreement;



--------------------------------------------------------------------------------

To each of the Parties listed on

Annex 1 attached hereto

June 14, 2012

Page 2

 

  (b) the Notes, each dated the date hereof, in the form of Exhibit 1.1 to the
Purchase Agreement and registered in the names and in the respective principal
amounts and with the respective registration numbers as set forth on Schedule A
to the Purchase Agreement;

 

  (c) the Guaranty Agreement executed by Patterson-UTI Drilling International,
Inc., Universal Well Services, Inc., Patterson-UTI Management Services, LLC,
Patterson Petroleum LLC, Patterson-UTI Drilling Company LLC, and Universal
Pressure Pumping, Inc. (collectively, the “Subsidiary Guarantors” and together
with the Company, collectively, the “Credit Parties”) in favor of each of the
Purchasers;

 

  (d) a certificate of a Senior Officer of the Company, dated the date hereof,
certifying as to the matters set forth therein;

 

  (e) a certificate of the Secretary of the Company, dated the date hereof,
delivered pursuant to Section 4.3(b) of the Purchase Agreement certifying, among
other things, that the attached certificate of incorporation and by-laws of the
Company (the “Company’s Governing Documents”) and those certain resolutions
passed by the Board of Directors of the Company authorizing participation in the
transactions contemplated by the Transaction Documents (as hereinafter defined)
to which it is a party, are true, complete and correct copies thereof and are in
full force and effect, and as to the incumbency and specimen signatures of
certain officers;

 

  (f)

a certificate of the Secretary of each Subsidiary Guarantor, dated the date
hereof, delivered pursuant to Section 4.3(b) of the Purchase Agreement
certifying, among other things, that the attached certificate of incorporation
and bylaws or other governing documents of such Subsidiary Guarantor (the
“Subsidiary Guarantors’ Governing Documents” and together with the Company’s
Governing Documents, collectively, the “Governing Documents”) and those certain
resolutions passed by the board of directors or other governing body of such
Subsidiary Guarantor authorizing participation in the transactions contemplated
by the Transaction Documents to which such Subsidiary Guarantor is a party, are
true, complete and correct copies thereof and are in full



--------------------------------------------------------------------------------

To each of the Parties listed on

Annex 1 attached hereto

June 14, 2012

Page 3

 

  force and effect, and as to the incumbency and specimen signatures of certain
officers;

 

  (g) a letter addressed to the Company, Fulbright & Jaworski L.L.P. and Bingham
McCutchen LLP from Wells Fargo Securities, LLC describing the manner of the
offering of the Notes (the “Offeree Letter”);

 

  (h) a Cross Receipt evidencing receipt of funds by the Company and receipt of
the Notes by the Purchasers (the “Cross Receipt”); and

 

  (i) the opinion of Fulbright & Jaworski L.L.P., special counsel to the Credit
Parties, dated the date hereof and delivered to the Purchasers pursuant to
paragraph 4.4(a) of the Purchase Agreement.

The documents referenced in clause (a) through clause (c), inclusive, above are
hereinafter referred to collectively as the “Transaction Documents.”

This opinion is based entirely on our review of the documents listed in the
preceding paragraph and we have made no other documentary review or
investigation for purposes of this opinion.

Based on such investigation as we have deemed appropriate the opinion referred
to in subparagraph (i) above is satisfactory in form and scope to us, and in our
opinion you are justified in relying thereon.

We have assumed the genuineness of all signatures, the conformity to the
originals of all documents reviewed by us as copies, the authenticity and
completeness of all original documents reviewed by us in original or copy form,
the legal competence of each individual executing any document, and that each
Credit Party, and each other Person executing such documents (including, without
limitation, the Transaction Documents) validly exists and is in good standing
under the laws of the jurisdiction in which it was organized, had and has the
power and authority to enter into and perform its obligations under the
Transaction Documents under its governing organizational documents, applicable
enterprise legislation and other applicable law, and is qualified to do business
and is in good standing under the laws of each jurisdiction where such
qualification is required generally or necessary in order for such party to
enforce its rights under such documents. We have further assumed that such
documents have been duly authorized, executed and delivered by each Person
executing such documents and, as to Persons other than the Credit Parties, are
binding upon and enforceable



--------------------------------------------------------------------------------

To each of the Parties listed on

Annex 1 attached hereto

June 14, 2012

Page 4

against such Persons. In addition, we have relied, to the extent we deem
necessary and proper, on the Offeree Letter without independent investigation.

For purposes of this opinion, we have made such examination of law as we have
deemed necessary. Except to the extent addressed below in paragraph 5, this
opinion is limited solely to the internal substantive laws of the State of New
York as applied by courts located in the State of New York without regard to
choice of law, and the federal laws of the United States of America (except for
federal and state tax, energy, utilities, national security, anti-money
laundering, or antitrust laws, as to which we express no opinion), and we
express no opinion as to the laws of any other jurisdiction. Our opinion in
paragraph 2 below is based solely on a review of each Credit Party’s Governing
Documents and we have not made any analysis of the internal substantive law of
the jurisdiction of organization of any Credit Party, including statutes, rules
or regulations or any interpretations thereof by any court, administrative body,
or other government authority, and we express no opinion in paragraph 2 below as
to the internal substantive law of any Credit Party’s jurisdiction of
organization. We note that the Transaction Documents contain provisions stating
that they are to be governed by the laws of the State of New York (each, a
“Chosen-Law Provision”). Except to the extent addressed below in paragraph 5 no
opinion is given herein as to any Chosen-Law Provision, or otherwise as to the
choice of law or internal substantive rules of law that any court or other
tribunal may apply to the transactions contemplated by the Transaction
Documents. Except as set forth in paragraph 4 below, we express no opinions as
to any securities or “blue sky” laws of any jurisdiction.

Our opinion is further subject to the following exceptions, qualifications and
assumptions, all of which we understand to be acceptable to you:

 

  (a)

We have assumed without any independent investigation (i) that the execution,
delivery and performance by each of the parties thereto of the Transaction
Documents do not and will not conflict with, or result in a breach of, the
terms, conditions or provisions of, or result in a violation of, or constitute a
default or require any consent (other than such consents as have been duly
obtained) under, any organizational document other than the Governing Documents
of the Credit Parties (including, without limitation, applicable corporate
charter documents and by-laws), any order, judgment, arbitration award or
stipulation, or any agreement, to which any of such parties is a party or is
subject or by which any of the properties or assets of any of such parties is
bound, (ii) that the statements regarding delivery and receipt of documents and



--------------------------------------------------------------------------------

To each of the Parties listed on

Annex 1 attached hereto

June 14, 2012

Page 5

 

  funds referred to in the Cross Receipt between you and the Company are true
and correct, and (iii) that the Transaction Documents are a valid and binding
obligation of each party thereto to the extent that laws other than those of the
State of New York are relevant thereto (other than the laws of the United States
of America, but only to the limited extent the same may be applicable to the
Credit Parties and relevant to our opinions expressed below).

 

  (b) The enforcement of any obligations of any Person under any Transaction
Document or otherwise may be limited by bankruptcy, insolvency, reorganization,
moratorium, marshaling or other laws and rules of law affecting the enforcement
generally of creditors’ rights and remedies (including such as may deny giving
effect to waivers of debtors’ or guarantors’ rights); and we express no opinion
as to the status under any fraudulent conveyance laws or fraudulent transfer
laws of any of the obligations of any Person under the Transaction Documents or
otherwise.

 

  (c) We express no opinion as to the availability of any specific or equitable
relief of any kind.

 

  (d) The enforcement of any of the Purchasers’ rights may in all cases be
subject to an implied duty of good faith and fair dealing and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

 

  (e) We express no opinion as to the enforceability of any particular provision
of any of the Transaction Documents relating to:

 

  (i) waivers of rights to object to jurisdiction or venue, or consents to
jurisdiction or venue;

 

  (ii) waivers of rights to (or methods of) service of process, or rights to
trial by jury, or other rights or benefits bestowed by operation of law;

 

  (iii) waivers of any applicable defenses, recoupments, or counterclaims;

 

  (iv) exculpation or exoneration clauses, clauses relating to rights of
indemnity or contribution, and clauses relating to releases or waivers of
unmatured claims or rights; or



--------------------------------------------------------------------------------

To each of the Parties listed on

Annex 1 attached hereto

June 14, 2012

Page 6

 

  (v) waivers or variations of legal provisions or rights which are not capable
of waiver or variation under applicable law.

 

  (f) We express no opinion as to the effect of suretyship defenses, or defenses
in the nature thereof, with respect to the obligations of any guarantor, joint
obligor, surety, accommodation party, or other secondary obligor.

 

  (g) Our opinion in paragraph 3 below is based solely on a review of generally
applicable laws of the State of New York and the United States of America and
not on any search with respect to, or review of, any orders, decrees, judgments
or other determinations specifically applicable to the Credit Parties.

 

  (h) We express no opinion as to the effect of events occurring, circumstances
arising or changes of law becoming effective or occurring, after the date hereof
on the matters addressed in this opinion letter, and we assume no responsibility
to inform you of additional or changed facts, or changes in law, of which we may
become aware.

Based on the foregoing, we are of the following opinions:

 

1. Each of the Transaction Documents to which a Credit Party is a party
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms.

 

2. The execution and delivery of each Transaction Document to which a Credit
Party is a party, the issuance and sale of the Notes by the Company, and the
performance by each Credit Party of its respective obligations under the
Transaction Documents to which such Credit Party is a party will not constitute
a violation of its respective Governing Documents.

 

3. No consents, approvals or authorizations of Governmental Authorities of the
State of New York or the United States of America are required under the laws of
the United States of America or the State of New York on behalf of (a) a Credit
Party in connection with the execution, delivery and performance of each of the
Transaction Documents to which such Credit Party is a party, and (b) the offer,
issuance, sale and delivery of the Notes by the Company, on the date hereof.



--------------------------------------------------------------------------------

To each of the Parties listed on

Annex 1 attached hereto

June 14, 2012

Page 7

 

4. It is not necessary in connection with either (i) the offer and sale of the
Notes delivered to you today under the circumstances contemplated by the
Transaction Documents, or (ii) the issuance and delivery by the Subsidiary
Guarantors of the Guaranty Agreement under the circumstances contemplated by the
Transaction Documents, to register the offer and sale to you today of the Notes
or the Guaranty Agreement under the Securities Act of 1933, as amended, or to
qualify an indenture in respect of the issuance of the Notes under the Trust
Indenture Act of 1939, as amended.

 

5. Each Chosen-Law Provision is enforceable in accordance with New York General
Obligations Law section 5-1401, as applied by a New York State court or a
federal court sitting in New York and applying New York choice of law
principles.

This opinion is delivered solely to the Purchasers and for the benefit of the
Purchasers in connection with the Purchase Agreement and may not be relied upon
by the Purchasers for any other purpose or relied upon by any other person or
entity (other than future holders of the Notes acquired in accordance with the
terms of the Transaction Documents) for any reason without our prior written
consent.

Very truly yours,

BINGHAM McCUTCHEN LLP



--------------------------------------------------------------------------------

ANNEX 1

Gibraltar Life Insurance Co., Ltd.

c/o Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

The Prudential Insurance Company of America

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

Prudential Arizona Reinsurance Universal Company

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

Zurich American Insurance Company

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

New York Life Insurance Company

c/o New York Life Investment Management LLC

51 Madison Avenue, 2nd Floor, Room 208

New York, New York 10010

New York Life Insurance and Annuity Corporation

c/o New York Life Investment Management LLC

51 Madison Avenue, 2nd Floor, Room 208

New York, New York 10010-1603

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 30C)

c/o New York Life Investment Management LLC

51 Madison Avenue, 2nd Floor, Room 208

New York, New York 10010-1603

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 3-2)

c/o New York Life Investment Management LLC

51 Madison Avenue, 2nd Floor, Room 208

New York, New York 10010-1603



--------------------------------------------------------------------------------

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

MONY Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Horizon Blue Cross and Blue Shield of New Jersey

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account

720 East Wisconsin Avenue

Milwaukee, WI 53202

Northwestern Long Term Care Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Great-West Life & Annuity Insurance Company

8515 East Orchard Road, 3T2

Greenwood Village, CO 80111

London Life Insurance Company

100 Osborne Street North

Winnipeg, Manitoba

Canada R3C 3A5

The Lincoln National Life Insurance Company

c/o Delaware Investment Advisers

2005 Market Street

Philadelphia, PA 19103

Allianz Life Insurance Company of North America

c/o Allianz of America, Inc.

55 Greens Farms Road

Westport, Connecticut 06881-5160



--------------------------------------------------------------------------------

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, NY 10017

Knights of Columbus

One Columbus Plaza

New Haven, CT 06510-3326

Modern Woodmen of America

1701 First Avenue

Rock Island, IL 61201

Life Insurance Company of the Southwest

c/o National Life Insurance Company

One National Life Drive

Montpelier, VT 05604

Aviva Life and Annuity Company

c/o Aviva Investors North America, Inc.

699 Walnut Street, Suite 1800

Des Moines, IA 50309

CMFG Life Insurance Company

c/o MEMBERS Capital Advisors, Inc.

5910 Mineral Point Road

Madison, WI 53705-4456

CUMIS Insurance Society, Inc.

c/o MEMBERS Capital Advisors, Inc.

5910 Mineral Point Road

Madison, WI 53705-4456

The Ohio National Life Insurance Company

One Financial Way

Cincinnati, OH 45242

Senior Health Insurance Company of Pennsylvania

c/o Conning, Inc.

One Financial Plaza, 14th Floor

Hartford, CT 06103-2627

Primerica Life Insurance Company

c/o Conning, Inc.

One Financial Plaza, 14th Floor

Hartford, CT 06103-2627